Exhibit 10.1

 

 

SECOND

AMENDED AND RESTATED

CREDIT AND SECURITY AGREEMENT

 

among

 

EPIQ SYSTEMS, INC.

 

and

 

THE DOMESTIC SUBSIDIARY BORROWERS NAMED HEREIN

as Borrowers

 

THE LENDERS NAMED HEREIN

as Lenders

 

and

 

KEYBANK NATIONAL ASSOCIATION

as Lead Arranger, Sole Book Runner and Administrative Agent

 

NATIONAL CITY BANK

as Co-Documentation Agent

 

SILICON VALLEY BANK

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

dated as of

July 30, 2008

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I. DEFINITIONS

2

Section 1.1. Definitions

2

Section 1.2. Accounting Terms

26

Section 1.3. Terms Generally

27

Section 1.4. Confirmation of Recitals

27

 

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

27

Section 2.1. Amount and Nature of Credit

27

Section 2.2. Revolving Credit

28

Section 2.3. Interest

32

Section 2.4. Evidence of Indebtedness

33

Section 2.5. Notice of Credit Event; Funding of Loans

33

Section 2.6. Payment on Loans and Other Obligations

35

Section 2.7. Prepayment

36

Section 2.8. Commitment and Other Fees

36

Section 2.9. Modifications to Commitment

36

Section 2.10. Computation of Interest and Fees

38

Section 2.11. Mandatory Payments

38

Section 2.12. Liability of Borrowers

38

Section 2.13. Addition of a Domestic Subsidiary Borrower

40

 

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES

41

Section 3.1. Requirements of Law

41

Section 3.2. Taxes

43

Section 3.3. Funding Losses

44

Section 3.4. Change of Lending Office

45

Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate

45

Section 3.6. Replacement of Lenders

46

Section 3.7. Discretion of Lenders as to Manner of Funding

46

 

 

ARTICLE IV. CONDITIONS PRECEDENT

46

Section 4.1. Conditions to Each Credit Event

46

Section 4.2. Conditions to the First Credit Event

47

 

 

ARTICLE V. COVENANTS

50

Section 5.1. Insurance

50

Section 5.2. Money Obligations

50

Section 5.3. Financial Statements and Information

50

Section 5.4. Financial Records

51

Section 5.5. Franchises; Change in Business

51

Section 5.6. ERISA Pension and Benefit Plan Compliance

51

Section 5.7. Financial Covenants

52

Section 5.8. Borrowing

52

Section 5.9. Liens

53

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 5.10. Regulations T, U and X

54

Section 5.11. Investments, Loans and Guaranties

54

Section 5.12. Merger and Sale of Assets

56

Section 5.13. Acquisitions

56

Section 5.14. Notice

57

Section 5.15. Restricted Payments

58

Section 5.16. Environmental Compliance

58

Section 5.17. Affiliate Transactions

59

Section 5.18. Use of Proceeds

59

Section 5.19. Corporate Names and Locations of Collateral

59

Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest

60

Section 5.21. Restrictive Agreements

60

Section 5.22. Other Covenants

61

Section 5.23. Note Agreement

61

Section 5.24. Collateral

61

Section 5.25. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral

63

Section 5.26. Fiscal Year of Each Borrower

63

Section 5.27. Amendment of Organizational Documents

63

Section 5.28. Further Assurances

63

 

 

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

63

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

63

Section 6.2. Corporate Authority

64

Section 6.3. Compliance with Laws and Contracts

64

Section 6.4. Litigation and Administrative Proceedings

65

Section 6.5. Title to Assets

65

Section 6.6. Liens and Security Interests

65

Section 6.7. Tax Returns

65

Section 6.8. Environmental Laws

65

Section 6.9. Locations

66

Section 6.10. Employee Benefits Plans

66

Section 6.11. Consents or Approvals

67

Section 6.12. Solvency

67

Section 6.13. Financial Statements

67

Section 6.14. Regulations

67

Section 6.15. Material Agreements

68

Section 6.16. Intellectual Property

68

Section 6.17. Insurance

68

Section 6.18. Deposit Accounts

68

Section 6.19. Accurate and Complete Statements

68

Section 6.20. Note Agreement

68

Section 6.21. Investment Company; Other Restrictions

69

Section 6.22. Subordinated Debt Documents

69

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 6.23. Defaults

69

 

 

ARTICLE VII. SECURITY

69

Section 7.1. Security Interest in Collateral

69

Section 7.2. Collections and Receipt of Proceeds by Borrowers

69

Section 7.3. Collections and Receipt of Proceeds by Agent

70

Section 7.4. Use of Inventory and Equipment

71

 

 

ARTICLE VIII. EVENTS OF DEFAULT

71

Section 8.1. Payments

71

Section 8.2. Special Covenants

71

Section 8.3. Other Covenants

71

Section 8.4. Representations and Warranties

72

Section 8.5. Cross Default

72

Section 8.6. ERISA Default

72

Section 8.7. Change in Control

72

Section 8.8. Judgments

72

Section 8.9. Security

73

Section 8.10. Validity of Loan Documents

73

Section 8.11. Solvency

73

 

 

ARTICLE IX. REMEDIES UPON DEFAULT

74

Section 9.1. Optional Defaults

74

Section 9.2. Automatic Defaults

74

Section 9.3. Letters of Credit

74

Section 9.4. Offsets

74

Section 9.5. Equalization Provisions

75

Section 9.6. Collateral

75

Section 9.7. Other Remedies

76

Section 9.8. Application of Proceeds

76

 

 

ARTICLE X. THE AGENT

77

Section 10.1. Appointment and Authorization

77

Section 10.2. Note Holders

78

Section 10.3. Consultation With Counsel

78

Section 10.4. Documents

78

Section 10.5. Agent and Affiliates

78

Section 10.6. Knowledge of Default

78

Section 10.7. Action by Agent

79

Section 10.8. Release of Collateral or Guarantor of Payment

79

Section 10.9. Delegation of Duties

79

Section 10.10. Indemnification of Agent

79

Section 10.11. Successor Agent

80

Section 10.12. Fronting Lender

80

Section 10.13. Swing Line Lender

80

Section 10.14. Agent May File Proofs of Claim

80

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

Section 10.15. No Reliance on Agent’s Customer Identification Program

81

Section 10.16. Other Agents

81

 

 

ARTICLE XI. MISCELLANEOUS

81

Section 11.1. Lenders’ Independent Investigation

81

Section 11.2. No Waiver; Cumulative Remedies

82

Section 11.3. Amendments, Waivers and Consents

82

Section 11.4. Notices

83

Section 11.5. Costs, Expenses and Taxes

84

Section 11.6. Indemnification

84

Section 11.7. Obligations Several; No Fiduciary Obligations

84

Section 11.8. Execution in Counterparts

85

Section 11.9. Binding Effect; Borrowers’ Assignment

85

Section 11.10. Lender Assignments

85

Section 11.11. Sale of Participations

87

Section 11.12. Patriot Act Notice

88

Section 11.13. Severability of Provisions; Captions; Attachments

88

Section 11.14. Investment Purpose

88

Section 11.15. Entire Agreement

88

Section 11.16. Legal Representation of Parties

88

Section 11.17. Governing Law; Submission to Jurisdiction

88

Section 11.18. Jury Trial Waiver

Signature Page 1

 

Exhibit A

Form of Revolving Credit Note

Exhibit B

Form of Swing Line Note

Exhibit C

Form of Notice of Loan

Exhibit D

Form of Compliance Certificate

Exhibit E

Form of Assignment and Acceptance Agreement

Exhibit F

Form of Domestic Subsidiary Borrower Assumption Agreement

 

 

Schedule 1

Commitments of Lenders

Schedule 2

Domestic Subsidiary Borrowers

Schedule 3

Guarantors of Payment

Schedule 4

Pledged Securities

Schedule 5

Real Property

Schedule 5.8

Indebtedness

Schedule 5.9

Liens

Schedule 5.11

Permitted Foreign Subsidiary Loans and Investments

Schedule 6.1

Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

Litigation and Administrative Proceedings

Schedule 6.5

Real Estate Owned by the Companies

Schedule 6.9

Locations

Schedule 6.10

Employee Benefits Plans

Schedule 6.15

Material Agreements

Schedule 6.16

Intellectual Property

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Schedule 6.17

Insurance

 

Schedule 6.18

Deposit Accounts

 

 

v

--------------------------------------------------------------------------------


 

This SECOND AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may
from time to time be amended, restated or otherwise modified, this “Agreement”)
is made effective as of the 30th day of July, 2008 among:

 

(a)           EPIQ SYSTEMS, INC., a Missouri corporation (“EPIQ”);

 

(b)           each Domestic Subsidiary Borrower, as hereinafter defined (each
such Domestic Subsidiary Borrower, together with EPIQ shall be referred to
herein, collectively, as “Borrowers” and, individually, each a “Borrower”);

 

(c)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”);

 

(d)           KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book
runner and administrative agent for the Lenders under this Agreement (“Agent”);

 

(e)           NATIONAL CITY BANK, as co-documentation agent; and

 

(f)            SILICON VALLEY BANK, as co-documentation agent.

 

WITNESSETH:

 

WHEREAS, EPIQ, the lenders named therein and Agent entered into that certain
Amended and Restated Credit and Security Agreement, dated as of November 15,
2005 (as amended, the “Original Amended Credit Agreement”), which agreement
amended and restated that certain Credit and Security Agreement, dated as of
July 20, 2004 (the “Original Credit Agreement”);

 

WHEREAS, this Agreement amends and restates in its entirety the Original Amended
Credit Agreement and, upon the effectiveness of this Agreement, on the Closing
Date, the terms and provisions of the Original Amended Credit Agreement shall be
superseded hereby.  All references to “Credit Agreement” contained in the Loan
Documents, as defined in the Original Credit Agreement or the Original Amended
Credit Agreement, delivered in connection with the Original Credit Agreement or
the Original Amended Credit Agreement shall be deemed to refer to this
Agreement.  Notwithstanding the amendment and restatement of the Original
Amended Credit Agreement by this Agreement, the Obligations outstanding under
the Original Amended Credit Agreement as of the Closing Date shall remain
outstanding and constitute Obligations hereunder.  The Obligations outstanding
under the Original Credit Agreement on the closing date of the Original Amended
Credit Agreement constituted Obligations under the Original Amended Credit
Agreement and constitute Obligations under this Agreement.  Such outstanding
Obligations and the guaranties of payment thereof shall in all respects be
continuing, and this Agreement shall not be deemed to evidence or result in a
novation or repayment and re-borrowing of such Obligations.  In furtherance of
and, without limiting the foregoing, from and

 

--------------------------------------------------------------------------------


 

after the Closing Date and except as expressly specified herein, the terms,
conditions and covenants governing the Indebtedness outstanding under the
Original Amended Credit Agreement shall be solely as set forth in this
Agreement, which shall supersede the Original Amended Credit Agreement in its
entirety; and

 

WHEREAS, Borrowers, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrowers upon the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I.  DEFINITIONS

 

Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Accelerated Maturity Date” means the date that is sixty (60) days prior to the
stated maturity (or date when scheduled principal payments are due), as in
effect from time to time, of the Convertible Subordinated Notes or any
replacement notes.

 

“Acceptable Non-Acceleration Event” means any of the following events: (a) if
EPIQ refinances all of the outstanding Convertible Subordinated Indebtedness
with new Subordinated Indebtedness that, by its terms, has a stated maturity (or
has scheduled principal payments due) no earlier than sixty (60) days after the
Facility Maturity Date; (b) all of the Convertible Subordinated Notes are
converted into equity; (c) for the period commencing sixty (60) days prior to
the maturity date of the Convertible Subordinated Indebtedness through the
maturity date of the Convertible Subordinated Indebtedness (or, if earlier,
until the repayment or conversion of all of the outstanding Convertible
Subordinated Notes), the Available Liquidity is, at all times, no less than an
amount equal to one hundred percent (100%) of the outstanding principal amount
of the Convertible Subordinated Notes; (d) the Convertible Subordinated
Noteholders agree in writing (in form and substance reasonably acceptable to
Agent) to extend the stated maturity (or date when scheduled principal payments
are due) of the Convertible Subordinated Notes to a date that is no earlier than
sixty (60) days after the Facility Maturity Date; (e) (i) the Leverage Ratio, as
set forth in the most recently completed Compliance Certificate, is less than or
equal to 2.50 to 1.00, and (ii) EPIQ maintains a Leverage Ratio of  less than or
equal to 2.50 to 1.00 as of the end of each fiscal quarter of EPIQ thereafter,
until the stated maturity of the Convertible Subordinated Notes; or (f) if
(i) for a period of at least thirty (30) consecutive days prior to the
Accelerated Maturity Date, EPIQ’s common stock closes each day at a price of at
least Seventeen Dollars ($17.00) per share, and (ii) for the period from the
Accelerated Maturity Date through the stated maturity date of the Convertible
Subordinated Notes, EPIQ’s common stock closes each day at a price of at least
Thirteen Dollars ($13.00) (any price determination required pursuant to this
subsection (f) is to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period).

 

“Account” means all accounts, as defined in the U.C.C.

 

2

--------------------------------------------------------------------------------


 

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.

 

“Accounting Change” means that term as defined in Section 1.2 hereof

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.

 

“Additional Commitment” means that term as defined in Section 2.9(b) hereof.

 

“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

 

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to Agent, wherein an Additional
Lender shall become a Lender.

 

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b) hereof.

 

“Administrative Borrower” means EPIQ.

 

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

 

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agent” means that term as defined in the first paragraph hereof.

 

“Agent Fee Letter” means the Agent Fee Letter between EPIQ and Agent, dated as
of the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Agreement” means that term as defined in the first paragraph hereof.

 

3

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Rate” means:

 

(a)           for the period from the Closing Date through August 31, 2008,
thirty (30.00) basis points; and

 

(b)           commencing with the Consolidated financial statements of EPIQ for
the fiscal quarter ending June 30, 2008, the number of basis points set forth in
the following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on September 1, 2008 and thereafter, as provided below:

 

Leverage Ratio

 

Applicable Commitment Fee Rate

Greater than or equal to 2.50 to 1.00

 

50.00 basis points

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

 

40.00 basis points

Less than 1.50 to 1.00

 

30.00 basis points

 

After September 1, 2008, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of EPIQ.  The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding
anything herein to the contrary, (i) during any period when Borrowers shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to Section
5.3(c) hereof, and such failure has continued for five Business Days, until such
time as the appropriate Consolidated financial statements and Compliance
Certificate are delivered, the Applicable Commitment Fee Rate shall be the
highest rate per annum indicated in the above pricing grid regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to Agent in the Compliance Certificate is
shown to be inaccurate (regardless of whether this Agreement or the Commitment
is in effect when such inaccuracy is discovered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Commitment
Fee Rate for any period (an “Applicable Commitment Fee Period”) than the
Applicable Commitment Fee Rate applied for such Applicable Commitment Fee
Period, then (A) Borrowers shall immediately deliver to Agent a corrected
Compliance Certificate for such Applicable Commitment Fee Period, (B) the
Applicable Commitment Fee Rate shall be determined based on such corrected
Compliance Certificate, and (C) Borrowers shall immediately pay to Agent the
accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.

 

“Applicable Margin” means:

 

(a)           for the period from the Closing Date through August 31, 2008, (i)
two hundred fifty (250.00) basis points for Eurodollar Loans, and (ii) fifty
(50.00) basis points for Base Rate Loans; and

 

4

--------------------------------------------------------------------------------


 

(b)           commencing with the Consolidated financial statements of EPIQ for
the fiscal quarter ending June 30, 2008, the number of basis points (depending
upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on September 1, 2008 and thereafter, as provided below:

 

Leverage Ratio

 

Applicable Basis 
Points for 
Eurodollar Loans

 

Applicable Basis
Points for 
Base Rate Loans

 

Greater than or equal to 2.50 to 1.00

 

325.00

 

125.00

 

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

 

300.00

 

100.00

 

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

 

275.00

 

75.00

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

250.00

 

50.00

 

Less than 1.00 to 1.00

 

225.00

 

25.00

 

 

After September 1, 2008, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which Agent should
have received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated
financial statements of EPIQ.  The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VIII and IX hereof.  Notwithstanding anything
herein to the contrary, (i) during any period when Borrowers shall have failed
to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, and such failure has continued for five Business Days,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Margin shall be the highest
rate per annum indicated in the above pricing grid for Loans of that type
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to Agent in the Compliance
Certificate is shown to be inaccurate (regardless of whether this Agreement or
the Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) Borrowers
shall immediately deliver to Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) Borrowers shall immediately pay
to Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period.

 

5

--------------------------------------------------------------------------------


 

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

 

“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to Agent) to handle certain
administrative matters in connection with this Agreement.

 

“Available Liquidity” means, at any date, the sum of (a) unrestricted and
unencumbered (except as to any Lien of Agent, for the benefit of the Lenders)
cash on hand of Borrowers held at financial institutions located in the United
States plus Cash Equivalents in excess of Ten Million Dollars ($10,000,000),
plus (b) Revolving Credit Availability, plus (c) Unexercised Availability.

 

“Bank Product Agreements” means those certain cash management service and other
agreements entered into from time to time between a Company and Agent or a
Lender (or an affiliate of a Lender) in connection with any of the Bank
Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by a Company to Agent or any
Lender (or an affiliate of a Lender) pursuant to or evidenced by the Bank
Product Agreements.

 

“Bank Products” means any service or facility extended to a Company by Agent or
any Lender (or an affiliate of a Lender) including (a) credit cards and credit
card processing services, (b) debit and purchase cards, (c) ACH transactions,
and (d) cash management, including controlled disbursement, accounts or
services.

 

“Base Rate” means a rate per annum equal to the greater of (a) the Prime Rate or
(b) one-half of one percent (.50%) in excess of the Federal Funds Effective
Rate.  Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.

 

“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which Borrowers shall pay interest at a
rate based on the Derived Base Rate.

 

“Borrower” means that term as defined in the first paragraph hereof.

 

“Borrowers” means that term as defined in the first paragraph hereof.

 

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, if the applicable Business Day relates to a Eurodollar
Loan, a day of the year on which dealings in deposits are carried on in the
London interbank Eurodollar market.

 

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of

 

6

--------------------------------------------------------------------------------


 

such Company or as a dividend, return of capital or other distribution (other
than any stock dividend, stock split or other equity distribution payable only
in capital stock or other equity of such Company) in respect of such Company’s
capital stock or other equity interest.

 

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Borrowers with Agent, without
liability by Agent or the Lenders to pay interest thereon, from which account
Agent, on behalf of the Lenders, subject to the provisions of Section 7.2
hereof, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.

 

“Cash Equivalents” means, as to any Person, (a) securities issued by, or
directly, unconditionally and fully guaranteed or insured by, the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such Person;
(b) securities issued by, or directly, unconditionally and fully guaranteed or
insured by, any state of the United States of America or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s or Moody’s; (c) time deposits, certificates of deposit or
bankers’ acceptances of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia or any United
States branch of a foreign bank having, capital and surplus aggregating in
excess of Five Hundred Million Dollars ($500,000,000) and a rating of “A” (or
such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (d) repurchase obligations with a term of not more
than thirty (30) days for underlying securities of the types described in
subpart (a) above entered into with any bank meeting the qualifications
specified in subpart (c) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (e) commercial
paper issued by any Person incorporated in the United States rated at least A-2
or the equivalent thereof by Standard & Poor’s or at least P-2 or the equivalent
thereof by Moody’s, and in each case maturing not more than one year after the
date of acquisition by such Person; (f) investments in money market funds
substantially all of whose assets are comprised of securities of the types
described in subparts (a) through (e) above; and (g) demand deposit accounts
maintained in the ordinary course of business.

 

“Cash Security” means all cash, instruments, Deposit Accounts and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which a Company presently has or may hereafter have any
claim, wherever located,

 

7

--------------------------------------------------------------------------------


 

including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of Agent or any Lender.

 

“Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially (within the meaning of Rules 13d-3
and 13d-5 of the Securities Exchange Act of 1934, as then in effect) or of
record, on or after the Closing Date, by any Person (other than Tom Olofson or
Christopher Olofson) or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty percent (30%) of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of EPIQ; (b) the occupation of a
majority of the seats (other than vacant seats) on the board of directors or
other governing body of EPIQ by Persons who were neither (i) nominated by the
board of directors or other governing body of EPIQ nor (ii) appointed or
approved by directors so nominated or elected by a majority of shareholders;
(c) if EPIQ shall cease to own one hundred percent (100%) of each Domestic
Subsidiary Borrower; or (d) the occurrence of a change in control, or other term
of similar import used therein, as defined in any Material Indebtedness
Agreement.

 

“Closing Commitment Amount” means One Hundred Million Dollars ($100,000,000).

 

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

 

“Closing Fee Letter” means the Closing Fee Letter between EPIQ and Agent, dated
as of the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

 

“Collateral” means all of each Borrower’s existing and future (a) personal
property; (b) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
commercial tort claims, General Intangibles, Inventory and Equipment (other than
the following, but exclusive of proceeds of any of the following: (i) computer
equipment provided to bankruptcy trustees and located on their premises in the
ordinary course of Borrowers’ business, (ii) fractional interests in aircraft
where a pledge is prohibited by the agreement among the holders of such
interests, (iii) equity interests in (A) any direct Foreign Subsidiary in excess
of sixty-five percent (65%) of the total outstanding voting equity interest of
such direct Foreign Subsidiary, and (B) any indirect Foreign Subsidiary,
(iv) licenses and contracts which by the terms of such licenses and contracts
prohibit the assignment of such agreements (to the extent such prohibition is
enforceable at law), and (v) fixed assets subject to a purchase money lien with
an underlying contract or agreement that prohibits the granting of a second lien
on such fixed assets, but only to the extent such prohibition is enforceable at
law and only as long as such liens attach to such fixed assets); (c) funds now
or hereafter on deposit in the Cash Collateral Account, if any; (d) Cash
Security (other than trust and payroll bank accounts); (e) the Real Property;
and (f) Proceeds of any of the foregoing.

 

8

--------------------------------------------------------------------------------


 

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in the issuance of Letters
of Credit pursuant to the Revolving Credit Commitment, up to the Total
Commitment Amount.

 

“Commitment Increase Period” means the period from the Closing Date to the date
that is thirty (30) days prior to the last day of the Commitment Period.

 

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.10 hereof).

 

“Commitment Period” means the period from the Closing Date to the earlier of the
Accelerated Maturity Date or July 29, 2011 (or such earlier date on which the
Commitment shall have been terminated pursuant to Article IX hereof); provided
that there shall be no Accelerated Maturity Date if an Acceptable
Non-Acceleration Event shall occur prior to (or with respect to subpart (c) of
the definition of Acceptable Non-Acceleration Event, during the sixty (60) day
period referenced in the definition of Accelerated Maturity Date) the
Accelerated Maturity Date.

 

“Companies” means all Borrowers and all Subsidiaries of all Borrowers.

 

“Company” means a Borrower or a Subsidiary of a Borrower.

 

“Compliance Certificate” means a Compliance Certificate, substantially in the
form of the attached Exhibit D.

 

“Confirmation of Intellectual Property Security Agreement” means each Amendment
and Confirmation of Intellectual Property Collateral Assignment Agreement,
relating to Intellectual Property Security Agreements executed and delivered by
the Credit Parties prior to the Closing Date, as the same may from time to time
be amended, restated or otherwise modified.

 

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent, but excluding ordinary trade payables and
ordinary accrued expenses, in each case payable in the ordinary course of
business), the payment of consulting fees or fees for a covenant not to compete
and any other consideration paid or to be paid for such Acquisition.

 

“Consolidated” means the resultant consolidation of the financial statements of
EPIQ and its Subsidiaries in accordance with GAAP, including principles of
consolidation consistent with those applied in preparation of the consolidated
financial statements referred to in Section 6.13 hereof.

 

“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of EPIQ (specifically including any software development costs that
are capitalized, but excluding capital expenditures directly financed through a
capitalized lease (with acceptable

 

9

--------------------------------------------------------------------------------


 

documentation available upon request of Agent or any Lender) and intangibles
(other than software development costs)), as determined on a Consolidated basis
and in accordance with GAAP.

 

“Consolidated Current Assets” means, at any date, the current assets of EPIQ, as
determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Current Liabilities” means, at any date, the current liabilities
of EPIQ, as determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges of EPIQ for such period,
as determined on a Consolidated basis and in accordance with GAAP; provided
that, notwithstanding the foregoing, Consolidated Depreciation and Amortization
Charges shall include any component of Consolidated Interest Expense resulting
from the amortization of any loan fees and Consolidated Interest Expense
resulting from imputed interest that is added to the principal balance of the
underlying Indebtedness.

 

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (a) Consolidated Interest Expense,
(b) Consolidated Income Tax Expense, (c) Consolidated Depreciation and
Amortization Charges, (d) (i) extraordinary or unusual non-cash losses,
including the write-off of deferred costs incurred in connection with the
Original Credit Agreement, not incurred in the ordinary course of business but
that were counted in the net income calculation for such period, minus
(ii) extraordinary or unusual non-cash gains not incurred in the ordinary course
of business but that were counted in the net income calculation for such period,
(e) unamortized costs, fees and expenses incurred in connection with the
transactions contemplated by this Agreement (specifically including the costs
and fees paid by Borrowers in connection with the closing of this Agreement
whether or not capitalized) and any Acquisition (occurring prior to, on or
subsequent to the Closing Date), up to an aggregate amount for all Companies,
with respect to Acquisition related costs, fees and expenses, not to exceed Six
Million Dollars ($6,000,000) during any twelve (12) month period, (f) expenses
and charges which will be indemnified or reimbursed to the extent such amounts
are covered by funds in a valid escrow account or similar arrangement, and
(g) any other component of net income (or net loss) which is non-cash and will
not convert to cash within one year, including without exception any charges
related to the granting of share-based payments to employees or directors;
provided that any time an Acquisition on an on-going business is made pursuant
to Section 5.13 hereof, Consolidated EBITDA shall be recalculated to include the
EBITDA of the acquired company as if such Acquisition had been completed on the
first day of the relevant measuring period; provided that Consolidated EBITDA
shall be calculated without giving any effect to FAS 141(R) as such relates to
contingent consideration.

 

“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, the aggregate, without
duplication, of (a) Consolidated Interest Expense (including, without
limitation, the “imputed interest” portion of Capitalized

 

10

--------------------------------------------------------------------------------


 

Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding (i) any fees (including underwriting fees) and expenses paid in
connection with the consummation of Acquisitions (occurring prior to, on or
subsequent to the Closing Date), (ii) any payments made to obtain a Hedge
Agreement, and (iii) any amendment, closing, agent or collateral monitoring fees
paid or required to be paid pursuant to this Agreement (paid in cash) or any
prior financing; (b) Consolidated Income Tax Expense paid in cash; (c) scheduled
principal payments on Consolidated Funded Indebtedness (other than (i) optional
prepayments of the Revolving Loans, and (ii) scheduled payments on the
Convertible Subordinated Indebtedness); and (d) Capital Distributions.

 

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of EPIQ, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of EPIQ (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of EPIQ, to the extent such taxes have been
imposed in lieu of income taxes, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
EPIQ for such period, as determined on a Consolidated basis and in accordance
with GAAP; provided that, notwithstanding the foregoing, Consolidated Interest
Expense shall exclude any interest expense resulting from the amortization of
any loan fees, and interest expense resulting from imputed interest that is
added to the principal balance of the underlying Indebtedness.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of EPIQ
for such period, as determined on a Consolidated basis and in accordance with
GAAP.

 

“Consolidated Net Worth” means, at any date, the stockholders’ equity of EPIQ,
determined as of such date on a Consolidated basis and in accordance with GAAP.

 

“Control Agreement” means each Deposit Account Control Agreement among a Credit
Party, Agent and a depository institution, as the same may from time to time be
amended, restated or otherwise modified.

 

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

 

“Convertible Subordinated Documents” means the Note Agreement, the Convertible
Subordinated Notes, and any other agreement entered into or delivered in
connection therewith.

 

“Convertible Subordinated Indebtedness” means the Subordinated Indebtedness
under or in respect of the Convertible Subordinated Notes, in the original
principal amount of up to Fifty Million Dollars ($50,000,000).

 

11

--------------------------------------------------------------------------------


 

“Convertible Subordinated Noteholders” means any Buyer, as defined in the Note
Agreement, and any holder of the Convertible Subordinated Notes.

 

“Convertible Subordinated Notes” means those certain $50,000,000 4% Contingent
Convertible Subordinated Notes due June 15, 2010, issued pursuant to the Note
Agreement, as the same may from time to time be amended, restated or otherwise
modified with the prior written consent of the Required Lenders.

 

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment) by the Fronting Lender of a Letter of Credit.

 

“Credit Party” means a Borrower and any Subsidiary or other Affiliate that is a
Guarantor of Payment.

 

“Current Ratio” means, at any time, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Current Assets (for the most
recently completed fiscal quarter of EPIQ) to (b) Consolidated Current
Liabilities (for the most recently completed fiscal quarter of EPIQ); provided
that, for purposes of calculating the Current Ratio, Consolidated Current
Liabilities shall exclude the current portion of Subordinated Indebtedness and
the Revolving Credit Exposure.

 

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
applicable, all of the Lenders) in writing.

 

“Default Rate” means (a) with respect to any Loan or other Obligation, a rate
per annum equal to two percent (2%) in excess of the rate otherwise applicable
thereto, and (b) with respect to any other amount, if no rate is specified or
available, a rate per annum equal to two percent (2%) in excess of the Derived
Base Rate from time to time in effect.

 

“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union, or similar organization.

 

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

 

“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the 
Eurodollar Rate.

 

“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company in the ordinary course of
business.

 

12

--------------------------------------------------------------------------------


 

“Dollar” or the $ sign means lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“Domestic Subsidiary Borrower” means each of the Domestic Subsidiaries of EPIQ
set forth on Schedule 2 hereto, together with any other Domestic Subsidiary of
EPIQ that, on or after the Closing Date, shall have satisfied, in the opinion of
Agent, the requirements of Section 2.13(a) hereof.

 

“Domestic Subsidiary Borrower Assumption Agreement” means each of the Domestic
Subsidiary Borrower Assumption Agreements executed by a Company that shall have
become a Borrower pursuant to Section 2.13 hereof after the Closing Date, in the
form of the attached Exhibit F, as the same may from time to time be amended,
restated or otherwise modified.

 

“Dormant Subsidiary” means a Company that (a) is not a Credit Party, (b) has
aggregate assets of less than Two Hundred Fifty Thousand Dollars ($250,000), and
(c) has no direct or indirect Subsidiaries with aggregate assets for all such
Subsidiaries of more than Two Hundred Fifty Thousand Dollars ($250,000).

 

“EBITDA” means, for any period, in accordance with GAAP, the net earnings of a
Person for such period plus the aggregate amounts deducted in determining such
net earnings in respect of (a) interest expense of such Person, (b) income taxes
of such Person, and (c) the aggregate of all depreciation and amortization
charges of such Person, (d) (i) extraordinary or unusual non-cash losses not
incurred in the ordinary course of business of such Person but that were counted
in the net income calculation for such period, minus (ii) extraordinary or
unusual non-cash gains not incurred in the ordinary course of business of such
Person but that were counted in the net income calculation for such period,
(e) expenses and charges which will be indemnified or reimbursed to the extent
such amounts are covered by funds in a valid escrow account or similar
arrangement, and (f) any other component of net income (or net loss) which is
non-cash and will not convert to cash within one year, including without
exception any charges related to the granting of share-based payments to
employees or directors; provided that EBITDA shall be calculated without giving
any effect to FAS 141(R) as such relates to contingent consideration.

 

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not a Borrower, a
Subsidiary or an Affiliate.

 

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards which are legally binding and
promulgated by a Governmental Authority or by any court, agency,
instrumentality, regulatory authority or commission of any of the foregoing
concerning environmental health or safety and protection of, or regulation of
the discharge of substances into, the environment.

 

“Equipment” means all equipment, as defined in the U.C.C.

 

13

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that would reasonably be expected to result in the imposition of an
excise tax or any other liability on a Company or of the imposition of a Lien on
the assets of a Company; (b) the engagement by a Controlled Group member in a
non-exempt “prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could reasonably
be expected to result in liability to a Company; (c) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) or ERISA Section 307; (d) the
occurrence of a Reportable Event with respect to any Pension Plan as to which
notice is required to be provided to the PBGC; (e) the withdrawal by a
Controlled Group member from a Multiemployer Plan in a “complete withdrawal” or
a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively); (f) notice that any Multiemployer Plan is in reorganization
under ERISA Section 4241; (g) the taking by the PBGC of any steps to terminate a
Pension Plan or appoint a trustee to administer a Pension Plan, or the taking by
a Controlled Group member of any steps to terminate a Pension Plan; (h) the
commencement, existence or threatening of a claim, action, suit, audit or
investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (i) any incurrence by a Controlled Group member of any liability
for post-retirement benefits under any Welfare Plan, other than as required by
ERISA Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

 

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

 

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which Borrowers shall pay interest
at a rate based upon the Derived Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent manifest error) as of approximately 11:00 A.M.
(London time) two Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg (or, if for any
reason such

 

14

--------------------------------------------------------------------------------


 

rate is unavailable from Reuters or Bloomberg, from any other similar company or
service that provides rate quotations comparable to those currently provided by
Reuters or Bloomberg) as the rate in the London interbank market for Dollar
deposits in immediately available funds with a maturity comparable to such
Interest Period, provided that, in the event that such rate quotation is not
available for any reason, then the Eurodollar Rate shall be the average (rounded
upward to the nearest 1/16th of 1%) of the per annum rates at which deposits in
immediately available funds in Dollars for the relevant Interest Period and in
the amount of the Eurodollar Loan to be disbursed or to remain outstanding
during such Interest Period, as the case may be, are offered to Agent (or an
affiliate of Agent, in Agent’s discretion) by prime banks in any Eurodollar
market reasonably selected by Agent, determined as of 11:00 A.M. (London time)
(or as soon thereafter as practicable), two Business Days prior to the beginning
of the relevant Interest Period pertaining to such Eurodollar Loan; by (b) 1.00
minus the Reserve Percentage.

 

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.

 

“Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed on
or measured by its overall net income or branch profits, (and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.

 

“Facility Maturity Date” means the last day of the Commitment Period.

 

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

 

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of EPIQ.

 

“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of EPIQ, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) (i) Consolidated EBITDA, minus
(ii) Consolidated Capital Expenditures (excluding Consolidated Capital
Expenditures that are made (A) in connection with an Acquisition permitted
pursuant to Section 5.13 hereof, (B) in connection with leasehold improvements
(but only to the extent such improvements are reimbursable by the landlord), or
(C) with the net proceeds of Dispositions of capital assets (excluding real
estate); to (b) Consolidated Fixed Charges.

 

15

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

 

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, Agent
as issuer of the Letter of Credit, or, in the event that Agent either shall be
unable to issue or shall agree that another Lender may issue, a Letter of
Credit, such other Lender as shall agree to issue the Letter of Credit in its
own name, but in each instance on behalf of the Lenders hereunder.

 

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board (or agencies within the United States.
accounting profession with similar or delegated functions and recognized by the
Financial Accounting Standards Board as having authority to issue such
interpretations), applied on a basis consistent with the past accounting
practices and procedures of EPIQ and the SEC (unless a change is the result of
the adoption of a new standard or the interpretation of an existing standard),
which are applicable to the circumstances as of the date of determination.

 

“General Intangibles” means all (a) general intangibles, as defined in the
U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 3 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall deliver a Guaranty of Payment to Agent subsequent to the Closing Date.

 

“Guaranty of Payment” means each Guaranty of Payment, each Amended and Restated
Guaranty of Payment and each Second Amended and Restated Guaranty of Payment
executed and delivered on or after the Closing Date in connection with this
Agreement by the Guarantors of Payment, as the same may from time to time be
amended, restated or otherwise modified.

 

16

--------------------------------------------------------------------------------


 

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

 

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable and accrued expenses incurred in the
ordinary course of business), (c) all obligations under conditional sales or
other title retention agreements, (d) all obligations (contingent or otherwise)
under any letter of credit or banker’s acceptance, (e) all net obligations under
any currency swap agreement, interest rate swap, cap, collar or floor agreement
or other interest rate management device or any Hedge Agreement, (f) all
synthetic leases, (g) all Capitalized Lease Obligations, (h) all obligations of
such Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness secured by a Lien on the property of a Company,
whether or not such indebtedness shall have been assumed by such Company,
provided that if such Company has not assumed or otherwise become liable for
such indebtedness, such indebtedness shall be measured at the fair market value
of such property securing such indebtedness at the time of determination,
(k) all indebtedness of the types referred to in subparts (a) through (i) above
of any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Company is a general
partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through
(k) hereof.

 

“Intellectual Property Security Agreement” means an Intellectual Property
Security Agreement or Intellectual Property Collateral Assignment Agreement,
executed and delivered by a Borrower or a Guarantor of Payment in favor of
Agent, for the benefit of the Lenders, granting a security interest in all
intellectual property owned by such Borrower or such Guarantor of Payment, and
any other Intellectual Property Security Agreement executed prior to, on or
after the Closing Date, as the same may from time to time be amended, restated
or otherwise modified.

 

“Interest Adjustment Date” means the last day of each Interest Period.

 

“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by Administrative Borrower pursuant to the
provisions hereof, and, thereafter (unless such Eurodollar Loan is converted to
a Base Rate Loan), each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower pursuant to the provisions hereof.  The
duration of each

 

17

--------------------------------------------------------------------------------


 

Interest Period for a Eurodollar Loan shall be one month, two months, three
months or six months, in each case as Administrative Borrower may select upon
notice, as set forth in Section 2.5 hereof; provided that if Administrative
Borrower shall fail to so select the duration of any Interest Period for a
Eurodollar Loan at least three Business Days prior to the Interest Adjustment
Date applicable to such Eurodollar Loan, Borrowers shall be deemed to have
converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period.

 

“Inventory” means all inventory, as defined in the U.C.C.

 

“Investment Property” means all investment property, as defined in the U.C.C.,
unless the Uniform Commercial Code as in effect in another jurisdiction would
govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“KeyBank” means KeyBank National Association, and its successors and assigns.

 

“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance reasonably satisfactory to Agent, delivered by a Credit Party
in connection with this Agreement, as such waiver may from time to time be
amended, restated or otherwise modified.

 

“Lender” means that term as defined in the first paragraph hereof and, as the
context requires, shall include the Fronting Lender and the Swing Line Lender.

 

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of a Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) one year after its date of issuance (provided that such
Letter of Credit may provide for the renewal thereof for additional one year
periods), or (b) one year after the last day of the Commitment Period.

 

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Ten Million Dollars ($10,000,000).

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” means, as determined on a Consolidated basis and in accordance
with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the most
recently completed fiscal quarter of EPIQ), to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of EPIQ).

 

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale,

 

18

--------------------------------------------------------------------------------


 

leasing (other than operating leases), sale with a right of redemption or other
title retention agreement and any capitalized lease with respect to any property
(real or personal) or asset.

 

“Liquidity” means, at any date, an amount equal to the sum of (a) unrestricted
and unencumbered cash, (b) unrestricted and unencumbered Cash Equivalents having
maturities of not more than one year from the date of acquisition; and (c) the
Revolving Credit Availability.

 

“Loan” means a Revolving Loan or a Swing Loan granted to Borrowers by the
Lenders in accordance with Section 2.2 hereof.

 

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, all documentation relating to each Letter of Credit, each Security
Document, each Domestic Subsidiary Borrower Assumption Agreement, the Agent Fee
Letter and the Closing Fee Letter, as any of the foregoing may from time to time
be amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of any
Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (c) the ability of
Borrowers or the Companies to perform its or their obligations under this
Agreement or any of the other Loan Documents, or (d) the validity or
enforceability of the Loan Documents or the rights and remedies of Agent or the
Lenders hereunder or thereunder.

 

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies in excess of the amount of Three Million Dollars
($3,000,000).

 

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to decreases determined pursuant to Section 2.9(a) hereof,
increases pursuant to Section 2.9(b) hereof and assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Fronting Lender shall exclude the Letter
of Credit Commitment (other than its pro rata share).

 

“Maximum Commitment Amount” means One Hundred Seventy-Five Million Dollars
($175,000,000).

 

“Maximum Rate” means that term as defined in Section 2.3(d) hereof.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), relating to the
Real Property, executed and delivered by a Credit Party, on or as of the closing
date of the Original Credit

 

19

--------------------------------------------------------------------------------


 

Agreement, the Original Amended Credit Agreement or on or as of the Closing
Date, to further secure the Secured Obligations, as the same may from time to
time be amended, restated or otherwise modified.

 

“Mortgage Amendment” means each Second Mortgage Modification Agreement, relating
to each Mortgage delivered prior to the Closing Date, executed and delivered by
a Company as of the Closing Date.

 

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

 

“Non-Credit Party” means a Company that is not a Credit Party.

 

“Non-Credit Party Exposure” means the aggregate amount, incurred on or after the
Closing Date, of loans by a Credit Party to, investments by a Credit Party in,
guaranties by a Credit Party of Indebtedness of, and Letters of Credit issued to
or for the benefit of, a Foreign Subsidiary that is a Non-Credit Party.

 

“Non-U.S. Lender” means that term as defined in Section 3.2(e) hereof.

 

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

 

“Note Agreement” means the Security Purchase Agreement, dated as of June 10,
2004, by and among EPIQ and the Buyers, as defined therein, as the same may from
time to time be amended, restated or otherwise modified with the prior written
consent of the Required Lenders.

 

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

 

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by one or more Borrowers to Agent, the Swing
Line Lender, the Fronting Lender, or any Lender (or any affiliate thereof)
pursuant to this Agreement and the other Loan Documents, and includes the
principal of and interest on all Loans and all obligations pursuant to Letters
of Credit; (b) each renewal, extension, consolidation or refinancing of any of
the foregoing, in whole or in part; (c) the commitment and other fees and any
prepayment fees payable pursuant to this Agreement or any other Loan Documents;
(d) all fees and charges in connection with the Letters of Credit; (e) every
other liability, now or hereafter owing to Agent or any Lender by any Company
pursuant to this Agreement or any other Loan Document; and (f) all Related
Expenses.

 

“Original Amended Credit Agreement” means that term as defined in the first
Whereas clause on the first page of this Agreement.

 

“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

 

“Participant” means that term as defined in Section 11.11 hereof.

 

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

 

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

“Permitted Foreign Subsidiary Loans and Investments” means:

 

(a)                                  the investments by EPIQ or a Domestic
Subsidiary in a Foreign Subsidiary, existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

 

(b)                                 the loans by EPIQ or a Domestic Subsidiary
to a Foreign Subsidiary, in such amounts existing as of the Closing Date and set
forth on Schedule 5.11 hereto;

 

(c)                                  any investment by a Foreign Subsidiary in,
or loan from a Foreign Subsidiary to, or guaranty from a Foreign Subsidiary of
Indebtedness of, a Company; and

 

(d)                                 any Non-Credit Party Exposure, not otherwise
permitted under this definition, up to the aggregate amount for all Foreign
Subsidiaries, when combined with all Permitted Investments, not to exceed Fifty
Million Dollars ($50,000,000) at any time outstanding.

 

“Permitted Investment” means an investment of a Company in the stock (or other
debt or equity instruments) of a Person (other than a Company), so long as the
aggregate amount of all such investments of all Companies does not exceed, at
any time, an aggregate amount of One Million Dollars ($1,000,000).

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

 

21

--------------------------------------------------------------------------------


 

“Pledge Agreement” means each Pledge Agreement and each Amended and Restated
Pledge Agreement, relating to the Pledged Securities, executed and delivered by
a Borrower and each Domestic Subsidiary, as applicable, in favor of Agent, for
the benefit of the Lenders, by a Borrower or a Guarantor of Payment, as
applicable, with respect to the Pledged Securities, on or after the Closing
Date, as any of the foregoing may from time to time be amended, restated or
otherwise modified.

 

“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Borrower, whether now owned or hereafter acquired
or created, and all proceeds thereof; provided that Pledged Securities shall
only include up to sixty-five percent (65%) of the shares of voting capital
stock or other voting equity interest of any first-tier Foreign Subsidiary and
shall not include any Foreign Subsidiary other than a first-tier Foreign
Subsidiary.  (Schedule 4 hereto lists, as of the Closing Date, all of the
Pledged Securities.)

 

“Prime Rate” means the interest rate established from time to time by Agent as
Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the lowest interest rate charged by Agent for commercial
or other extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

 

“Proceeds” means (a) proceeds, as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash.  Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts.  Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance.  Except as expressly authorized in this Agreement, the right of Agent
and the Lenders to Proceeds specifically set forth herein or indicated in any
financing statement shall never constitute an express or implied authorization
on the part of Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the Collateral.

 

“Real Property” means each parcel of the real estate owned by a Credit Party as
set forth on Schedule 5 hereto, together with all improvements and buildings
thereon and all appurtenances, easements or other rights thereto belonging, and
being defined collectively as the “Property” in each of the Mortgages.

 

“Register” means that term as described in Section 11.10(i) hereof.

 

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

 

“Related Expenses” means any and all reasonable out-of-pocket costs, liabilities
and expenses (including, without limitation, losses, damages, penalties, claims,
actions, attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by

 

22

--------------------------------------------------------------------------------


 

any Loan Document; (ii) obtain payment, performance or observance of any and all
of the Obligations; or (iii) maintain, insure, audit, collect, preserve,
repossess or dispose of any of the collateral securing the Obligations or any
part thereof, including, without limitation, costs and expenses for appraisals,
assessments and audits of any Company or any such collateral; or (b) incidental
or related to (a) above, including, without limitation, interest thereupon from
the date incurred, imposed or asserted until paid at the Default Rate.

 

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to Agent or the Lenders pursuant to or otherwise in connection
with this Agreement.

 

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

 

“Required Lenders” means the holders of at least fifty-one percent (51%), based
upon each Lender’s Commitment Percentage, of (a) the Total Commitment Amount,
or, (b) after the Commitment Period, the aggregate amount of the Revolving
Credit Exposure; provided that, if there shall be two or more Lenders, Required
Lenders shall constitute at least two Lenders.

 

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

 

“Reserve Percentage” means for any day that percentage (expressed as a decimal)
that is in effect on such day, as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, all basic, supplemental, marginal
and other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) for a member bank of the Federal
Reserve System in Cleveland, Ohio, in respect of Eurocurrency Liabilities.  The
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

 

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid in redemption (including any mandatory
redemption or optional redemption), retirement, repurchase, direct or indirect,
of the Convertible Subordinated Notes or any other Subordinated Indebtedness; or
(c) the exercise by such Company of any right of defeasance or covenant
defeasance or similar right with respect to the Convertible Subordinated Notes
or any other Subordinated Indebtedness.

 

“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.

 

23

--------------------------------------------------------------------------------


 

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders to make Revolving Loans, (b) the Fronting
Lender to issue and the Lenders to participate in, Letters of Credit pursuant to
the Letter of Credit Commitment, and (c) the Swing Line Lender to make, and the
Lenders to participate in, Swing Loans pursuant to the Swing Line Commitment; up
to an aggregate principal amount outstanding at any time equal to the Total
Commitment Amount.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.

 

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

 

“Revolving Loan” means a Loan made to Borrowers by the Lenders in accordance
with Section 2.2(a) hereof.

 

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements, and (c) the Bank Product Obligations owing to Lenders under Bank
Product Agreements.

 

“Security Agreement” means each Security Agreement and each Amended and Restated
Security Agreement, executed and delivered by a Guarantor of Payment in favor of
Agent, for the benefit of the Lenders, dated on or prior to the Closing Date,
and any other Security Agreement executed after the Closing Date, as the same
may from time to time be amended, restated or otherwise modified.

 

“Security Documents” means each Security Agreement, each Pledge Agreement, each
Intellectual Property Security Agreement, each Mortgage, each Landlord’s Waiver,
each Mortgage Amendment, each Control Agreement, each Confirmation of
Intellectual Property Security Agreement, each U.C.C. Financing Statement or
similar filing as to a jurisdiction located outside of the United States of
America filed in connection herewith or perfecting any interest created in any
of the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to Agent, for the benefit of the
Lenders, as security for the Secured Obligations, or any part thereof, and each
other agreement executed in connection with any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

 

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

 

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated (by written terms or written agreement being, in either case,
in form and substance

 

24

--------------------------------------------------------------------------------


 

reasonably satisfactory to Agent and the Required Lenders) in favor of the prior
payment in full of the Obligations (other than contingent indemnity
obligations).

 

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by a Borrower or by one or more
other subsidiaries of such Borrower or by such Borrower and one or more
subsidiaries of such Borrower, (b) a partnership, limited liability company or
unlimited liability company of which a Borrower, one or more other subsidiaries
of such Borrower or such Borrower and one or more subsidiaries of such Borrower,
directly or indirectly, is a general partner or managing member, as the case may
be, or otherwise has an ownership interest greater than fifty percent (50%) of
all of the ownership interests in such partnership, limited liability company or
unlimited liability company, or (c) any other Person (other than a corporation,
partnership, limited liability company or unlimited liability company) in which
a Borrower, one or more other subsidiaries of such Borrower or such Borrower and
one or more subsidiaries of such Borrower, directly or indirectly, has at least
a majority interest in the Voting Power or the power to elect or direct the
election of a majority of directors or other governing body of such Person. 
Unless otherwise specified, references to Subsidiary shall mean a Subsidiary of
EPIQ.

 

“Supporting Letter of Credit” shall mean a standby letter of credit, in form and
substance satisfactory to Agent and the Fronting Lender, issued by an issuer
satisfactory to Agent and the Fronting Lender.

 

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to Borrowers up to the aggregate amount at any time outstanding of
Five Million Dollars ($5,000,000).

 

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

 

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

 

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

 

“Swing Loan” means a loan that shall be denominated in Dollars granted to
Borrowers by the Swing Line Lender under the Swing Line Commitment, in
accordance with Section 2.2(c) hereof.

 

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, or (b) the last day
of the Commitment Period.

 

“Taxes” means any and all present or future taxes of any kind, including but not
limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with

 

25

--------------------------------------------------------------------------------


 

any interest, penalties, fines, additions to taxes or similar liabilities with
respect thereto) other than Excluded Taxes.

 

“Total Commitment Amount” means the Closing Commitment Amount, as such amount
may be increased up to the Maximum Commitment Amount pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of Ohio.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

 

“Unexercised Availability” means the aggregate amount of all written commitments
received by Borrowers from financial institutions to provide Additional
Commitments pursuant to Section 2.9(b) hereof, but only so long as (a) such
commitments have not yet been accepted by Borrowers, (b) such commitments are in
form and substance reasonably satisfactory to Agent, and (c) the aggregate
amount of all such commitments does not exceed the increase amount available to
Borrowers pursuant to Section 2.9(b) hereof.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any corporation,
limited liability company, unlimited liability company or other entity, all of
the securities or other ownership interest of which having ordinary Voting Power
to elect a majority of the board of directors, or other persons performing
similar functions, are at the time directly or indirectly owned by such Person.

 

Section 1.2.  Accounting Terms.  Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.  In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrowers, Agent and the Required
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrowers shall be the same after such Accounting Changes as if such Accounting
Changes had not been made.  Until such time as such

 

26

--------------------------------------------------------------------------------


 

an amendment shall have been executed and delivered by Borrowers, Agent and the
Required Lenders, all financial covenants, standards and terms in this Agreement
shall continue to be calculated and construed as if such Accounting Changes had
not occurred.  “Accounting Changes” refers to changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC (or successors thereto
or agencies with similar functions).

 

Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.  Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.

 

Section 1.4.  Confirmation of Recitals.  Borrowers, Agent and the Lenders hereby
confirm the statements set forth in the recitals of  this Agreement.

 

ARTICLE II.  AMOUNT AND TERMS OF CREDIT

 

Section 2.1.  Amount and Nature of Credit.

 

(a)                                  Subject to the terms and conditions of this
Agreement, the Lenders, during the Commitment Period and to the extent
hereinafter provided, shall make Loans to Borrowers, participate in Swing Loans
made by the Swing Line Lender to Borrowers, and issue or participate in Letters
of Credit at the request of Borrowers, in such aggregate amount as Borrowers
shall request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.

 

(b)                                 Each Lender, for itself and not one for any
other, agrees to make Loans, participate in Swing Loans, and issue or
participate in Letters of Credit, during the Commitment Period, on such basis
that, immediately after the completion of any borrowing by Borrowers or the
issuance of a Letter of Credit:

 

(i)                                     the aggregate outstanding principal
amount of Loans made by such Lender (other than Swing Loans made by the Swing
Line Lender), when combined with such Lender’s pro rata share, if any, of the
Letter of Credit Exposure and the Swing Line Exposure, shall not be in excess of
the Maximum Amount for such Lender; and

 

(ii)                                  the aggregate outstanding principal amount
of Loans (other than Swing Loans) made by such Lender shall represent that
percentage of the aggregate principal amount then outstanding on all Loans
(other than Swing Loans) that shall be such Lender’s Commitment Percentage.

 

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

 

27

--------------------------------------------------------------------------------


 

(c)                                  The Loans may be made as Revolving Loans as
described in Section 2.2(a) hereof, and as Swing Loans as described in
Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.

 

Section 2.2.  Revolving Credit.

 

(a)                                  Revolving Loans.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Lenders shall
make a Revolving Loan or Revolving Loans to Borrowers in such amount or amounts
as Administrative Borrower, through an Authorized Officer, may from time to time
request, but not exceeding in aggregate principal amount at any time outstanding
hereunder the Revolving Credit Commitment, when such Revolving Loans are
combined with the Letter of Credit Exposure and the Swing Line Exposure. 
Borrowers shall have the option, subject to the terms and conditions set forth
herein, to borrow Revolving Loans, maturing on the last day of the Commitment
Period, by means of any combination of Base Rate Loans or Eurodollar Loans. 
Subject to the provisions of this Agreement, Borrowers shall be entitled under
this Section 2.2(a) to borrow funds, repay the same in whole or in part and
re-borrow hereunder at any time and from time to time during the Commitment
Period.

 

(b)                                 Letters of Credit.

 

(i)                                     Generally.  Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Fronting Lender
shall, in its own name, on behalf of the Lenders, issue such Letters of Credit
for the account of a Credit Party, as Administrative Borrower may from time to
time request.  Administrative Borrower shall not request any Letter of Credit
(and the Fronting Lender shall not be obligated to issue any Letter of Credit)
if, after giving effect thereto, (A) the Letter of Credit Exposure would exceed
the Letter of Credit Commitment, or (B) the Revolving Credit Exposure would
exceed the Revolving Credit Commitment.  The issuance of each Letter of Credit
shall confer upon each Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Lender’s Commitment Percentage.

 

(ii)                                  Request for Letter of Credit.  Each
request for a Letter of Credit shall be delivered to Agent (and to the Fronting
Lender, if the Fronting Lender is a Lender other than Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit.  Each such request
shall be in a form reasonably acceptable to Agent (and the Fronting Lender, if
the Fronting Lender is a Lender other than Agent) and shall specify the face
amount thereof, the account party, the beneficiary, the requested date of
issuance, amendment, renewal or extension, the expiry date thereof, and the
nature of the transaction or obligation to be supported thereby.  Concurrently
with each such request, Administrative Borrower, and any Credit Party for whose
account the Letter of Credit is to be issued, shall execute and deliver to the
Fronting Lender an appropriate application and agreement, being in the standard
form of the Fronting Lender for such letters of credit, as amended to conform to
the provisions of this Agreement if required by Agent.  Agent

 

28

--------------------------------------------------------------------------------


 

shall give the Fronting Lender and each Lender notice of each such request for a
Letter of Credit.

 

(iii)          Standby Letters of Credit.  With respect to each Letter of Credit
and the drafts thereunder, whether issued for the account of a Borrower or any
other Credit Party, Borrowers agree to (A) pay to Agent, for the pro rata
benefit of the Lenders, a non-refundable commission based upon the face amount
of such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, at a rate per annum equal to the Applicable
Margin for Eurodollar Loans (in effect on the date such payment is to be made)
multiplied by the face amount of such Letter of Credit; (B) pay to Agent, for
the sole benefit of the Fronting Lender, an additional Letter of Credit fee,
which shall be paid on each date that such Letter of Credit shall be issued,
amended or renewed, at the rate of one-eighth percent (1/8%) of the face amount
of such Letter of Credit; and (C) pay to Agent, for the sole benefit of the
Fronting Lender, such other issuance, amendment, negotiation, draw, acceptance,
telex, courier, postage and similar transactional fees as are customarily
charged by the Fronting Lender in respect of the issuance and administration of
similar letters of credit under its fee schedule as in effect from time to time.

 

(iv)          Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, Borrowers shall promptly reimburse the Fronting
Lender for the amount drawn.  In the event that the amount drawn shall not have
been reimbursed by Borrowers on the date of the drawing of such Letter of
Credit, at the sole option of Agent (and the Fronting Lender, if the Fronting
Lender is a Lender other than Agent), Borrowers shall be deemed to have
requested a Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof), in the
amount drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit
Notes (or, if a Lender has not requested a Revolving Credit Note, by the records
of Agent and such Lender).  Each Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever.  Each Lender
acknowledges and agrees that its obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(b)(iv) shall be absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Fronting
Lender, of the proceeds of such Revolving Loan shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Borrowers irrevocably authorize and instruct Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in
full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to Borrowers hereunder.  Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

 

29

--------------------------------------------------------------------------------


 

(v)           Participation in Letters of Credit.  If, for any reason, Agent
(and the Fronting Lender if the Fronting Lender is a Lender other than Agent)
shall be unable to or, in the opinion of Agent, it shall be impracticable to,
convert any Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, Agent (and the Fronting Lender if the Fronting Lender is a Lender
other than Agent) shall have the right to request that each Lender purchase a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Lender thereof (by facsimile or telephone, confirmed
in writing).  Upon such notice, but without further action, the Fronting Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Fronting Lender, an undivided participation interest in the amount due
with respect to such Letter of Credit in an amount equal to such Lender’s
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to Agent, for the account of the Fronting Lender, such Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Lender’s Commitment Percentage).  Each
Lender acknowledges and agrees that its obligation to acquire participations in
the amount due under any Letter of Credit that is drawn but not reimbursed by
Borrowers pursuant to this subsection (v) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  Each Lender
shall comply with its obligation under this subsection (v) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.5
hereof with respect to Revolving Loans.  Each Lender is hereby authorized to
record on its records such Lender’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

 

(vi)          Letters of Credit Outstanding Beyond the Commitment Period.  If
any Letter of Credit is outstanding upon the termination of the Commitment,
then, upon such termination, Borrowers shall deposit with Agent, for the benefit
of the Fronting Lender, with respect to all outstanding Letters of Credit,
either cash or a Supporting Letter of Credit, which, in each case, is (A) in an
amount equal to one hundred five percent (105%) of the undrawn amount of the
outstanding Letters of Credit, and (B) free and clear of all rights and claims
of third parties.  The cash shall be deposited in an escrow account at a
financial institution designated by the Fronting Lender.  The Fronting Lender
shall be entitled to withdraw (with respect to the cash) or draw (with respect
to the Supporting Letter of Credit) amounts necessary to reimburse the Fronting
Lender for payments to be made under the Letters of Credit and any fees and
expenses associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit.  Borrowers
shall also execute such documentation as Agent or the Fronting Lender may
reasonably require in connection with the survival of the Letters of Credit
beyond the Commitment or this Agreement.  After expiration of all undrawn

 

30

--------------------------------------------------------------------------------


 

Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to Borrower.

 

(c)           Swing Loans.

 

(i)            Generally.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Swing Line Lender shall make a
Swing Loan or Swing Loans to Borrowers in such amount or amounts as
Administrative Borrower, through an Authorized Officer, may from time to time
request; provided that Administrative Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment.  Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.

 

(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to Administrative Borrower and the Lenders, Borrowers agree that
the Swing Line Lender shall have the right, in its sole discretion, to require
that any Swing Loan be refinanced as a Revolving Loan.  Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to
Borrowers hereunder.  Upon receipt of such notice by Borrowers and the Lenders,
Borrowers shall be deemed, on such day, to have requested a Revolving Loan in
the principal amount of the Swing Loan in accordance with Sections 2.2(a) and
2.5 hereof (other than the requirement set forth in Section 2.5(c) hereof). 
Such Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Lender has not requested a Revolving Credit Note, by the records of Agent and
such Lender).  Each Lender agrees to make a Revolving Loan on the date of such
notice, subject to no conditions precedent whatsoever.  Each Lender acknowledges
and agrees that such Lender’s obligation to make a Revolving Loan pursuant to
Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to Agent, for the account of the Swing
Line Lender, of the proceeds of such Revolving Loan shall be made without any
offset, abatement, recoupment, counterclaim, withholding or reduction whatsoever
and whether or not the Revolving Credit Commitment shall have been reduced or
terminated.  Borrowers irrevocably authorize and instruct Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Lender is hereby authorized to record on its records
relating to its Revolving Credit Note (or, if such Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Lender’s
pro rata share of the amounts paid to refund such Swing Loan.

 

(iii)          Participation in Swing Loans.  If, for any reason, Agent is
unable to or, in the opinion of Agent, it is impracticable to, convert any Swing
Loan to a Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on
any day that a Swing Loan is outstanding (whether before or after the maturity
thereof), Agent shall have the right to request that each Lender purchase a
participation in such Swing Loan, and Agent shall promptly notify each Lender
thereof (by facsimile or telephone, confirmed in writing). 

 

31

--------------------------------------------------------------------------------


 

Upon such notice, but without further action, the Swing Line Lender hereby
agrees to grant to each Lender, and each Lender hereby agrees to acquire from
the Swing Line Lender, an undivided participation interest in such Swing Loan in
an amount equal to such Lender’s Commitment Percentage of the principal amount
of such Swing Loan.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to Agent, for the benefit of the Swing Line Lender, such
Lender’s ratable share of such Swing Loan (determined in accordance with such
Lender’s Commitment Percentage).  Each Lender acknowledges and agrees that its
obligation to acquire participations in Swing Loans pursuant to this
Section 2.2(c)(iii) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  Each Lender shall comply with
its obligation under this Section 2.2(c)(iii) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans to be made by such Lender.

 

Section 2.3.  Interest.

 

(a)           Revolving Loans.

 

(i)            Base Rate Loan.  Borrowers shall pay interest on the unpaid
principal amount of a Base Rate Loan outstanding from time to time from the date
thereof until paid at the Derived Base Rate from time to time in effect. 
Interest on such Base Rate Loan shall be payable, commencing September 30, 2008,
and continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof.

 

(ii)           Eurodollar Loans.  Borrowers shall pay interest on the unpaid
principal amount of each Eurodollar Loan outstanding from time to time, fixed in
advance on the first day of the Interest Period applicable thereto through the
last day of the Interest Period applicable thereto (but subject to changes in
the Applicable Margin for Eurodollar Loans), at the Derived Eurodollar Rate. 
Interest on such Eurodollar Loan shall be payable on each Interest Adjustment
Date with respect to an Interest Period (provided that if an Interest Period
shall exceed three months, the interest must be paid every three months,
commencing three months from the beginning of such Interest Period).

 

(b)           Swing Loans.  Borrowers shall pay interest to Agent, for the sole
benefit of the Swing Line Lender (and any Lender that shall have purchased a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect.  Interest on each Swing Loan
shall be payable on the Swing Loan Maturity Date applicable thereto. Each Swing
Loan shall bear interest for a minimum of one day.

 

32

--------------------------------------------------------------------------------


 

(c)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default pursuant to Section 8.1 or 8.11 hereof shall occur and be
continuing, upon the election of the Required Lenders with respect to an Event
of Default pursuant to Section 8.1 hereof and automatically with respect to an
Event of Default pursuant to Section 8.11 hereof, (i) the principal of each Loan
and the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from Borrowers hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate.

 

(d)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Administrative Borrower for distribution
to Borrowers, as appropriate.  In determining whether the interest contracted
for, charged, or received by Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and
(iii) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations.

 

Section 2.4.  Evidence of Indebtedness.

 

(a)           Revolving Loans.  Upon the request of a Lender, to evidence the
obligation of Borrowers to repay the Revolving Loans made by such Lender and to
pay interest thereon, Borrowers shall execute a Revolving Credit Note, payable
to the order of such Lender in the principal amount of its Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Lender; provided that the failure of a Lender to request a
Revolving Credit Note shall in no way detract from Borrowers’ obligations to
such Lender hereunder.

 

(b)           Swing Loans.  Upon the request of the Swing Line Lender, to
evidence the obligation of Borrowers to repay the Swing Loans and to pay
interest thereon, Borrowers shall execute a Swing Line Note, payable to the
order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from Borrowers’
obligations to the Swing Line Lender hereunder.

 

Section 2.5.  Notice of Credit Event; Funding of Loans.

 

(a)           Notice of Credit Event.  Administrative Borrower, through an
Authorized Officer, shall provide to Agent a Notice of Loan prior to (i) 12:00
noon (Eastern time) on the proposed

 

33

--------------------------------------------------------------------------------


 

date of borrowing or conversion of any Base Rate Loan, (ii) 12:00 noon (Eastern
time) three Business Days prior to the proposed date of borrowing, conversion or
continuation of any Eurodollar Loan, and (iii) 3:00 P.M. (Eastern time) on the
proposed date of borrowing of any Swing Loan, or such other time to which the
Swing Line Lender may agree.  Borrowers shall comply with the notice provisions
set forth in Section 2.2(b) hereof with respect to Letters of Credit.

 

(b)           Funding of Loans.  Agent shall notify each Lender of the date,
amount and Interest Period (if applicable) promptly upon the receipt of a Notice
of Loan (other than for a Swing Loan, or a Revolving Loan to be funded as a
Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on the date such
Notice of Loan is received.  On the date that the Credit Event set forth in such
Notice of Loan is to occur, each such Lender shall provide to Agent, not later
than 3:00 P.M. (Eastern time), the amount in Dollars, in federal or other
immediately available funds, required of it.  If Agent shall elect to advance
the proceeds of such Loan prior to receiving funds from such Lender, Agent shall
have the right, upon prior notice to Administrative Borrower, to debit any
account of the appropriate Borrower or otherwise receive such amount from the
appropriate Borrower, promptly after demand, in the event that such Lender shall
fail to reimburse Agent in accordance with this subsection.  Agent shall also
have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and Agent shall elect to provide such funds.

 

(c)           Conversion and Continuation of Loans.

 

(i)            At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall convert a
Base Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto.  Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof.

 

(ii)           At the request of Administrative Borrower to Agent, subject to
the notice and other provisions of this Section 2.5, the Lenders shall continue
one or more Eurodollar Loans as of the end of the applicable Interest Period as
a new Eurodollar Loan with a new Interest Period.

 

(d)           Minimum Amount.  Each request for:

 

(i)            a Base Rate Loan shall be in an amount of not less than Two
Million Dollars ($2,000,000), increased by increments of One Million Dollars
($1,000,000);

 

(ii)           a Eurodollar Loan shall be in an amount of not less than Two
Million Dollars ($2,000,000), increased by increments of One Million Dollars
($1,000,000); and

 

(iii)          a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000).

 

34

--------------------------------------------------------------------------------


 

(e)           Interest Periods.  Administrative Borrower shall not request that
Eurodollar Loans be outstanding for more than six different Interest Periods at
the same time.

 

Section 2.6.  Payment on Loans and Other Obligations.

 

(a)           Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.

 

(b)           Payments from Borrowers.  All payments (including prepayments) to
Agent of the principal of or interest on each Loan or other payment, including
but not limited to principal, interest, fees or any other amount owed by
Borrowers under this Agreement, shall be made in Dollars.  All payments
described in this subsection (b) shall be remitted to Agent, at the address of
Agent for notices referred to in Section 11.4 hereof for the account of the
Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate) not
later than 1:00 P.M. (Eastern time) on the due date thereof in immediately
available funds.  Any such payments received by Agent after 1:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.

 

(c)           Payments to Lenders.  Upon Agent’s receipt of payments hereunder,
Agent shall immediately distribute to each Lender (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender or, with respect to Letters
of Credit, certain of which payments shall be paid to the Fronting Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by Agent for the account of such Lender. 
Payments received by Agent shall be delivered to the Lenders in Dollars in
immediately available funds.  Each Lender shall record any principal, interest
or other payment, the principal amounts of Base Rate Loans, Eurodollar Loans,
Swing Loans and Letters of Credit, all prepayments and the applicable dates,
including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of Borrowers under this Agreement or any Note.  The aggregate unpaid
amount of Loans, types of Loans, Interest Periods and similar information with
respect to the Loans and Letters of Credit set forth on the records of Agent
shall be rebuttably presumptive evidence with respect to such information,
including the amounts of principal, interest and fees owing to each Lender.

 

(d)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.

 

35

--------------------------------------------------------------------------------


 

Section 2.7.  Prepayment.

 

(a)           Right to Prepay.  Borrowers shall have the right at any time or
from time to time to prepay, on a pro rata basis for all of the Lenders, all or
any part of the principal amount of the Revolving Loans then outstanding, as
designated by Administrative Borrower.  Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid. 
Borrowers shall have the right, at any time or from time to time, to prepay, for
the benefit of the Swing Line Lender (and any Lender that has purchased a
participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by Administrative Borrower, plus
interest accrued on the amount so prepaid to the date of such prepayment.

 

(b)           Notice of Prepayment.  Administrative Borrower shall give Agent
notice of prepayment of a Base Rate Loan or Swing Loan by no later than
11:00 A.M. (Eastern time) on the Business Day on which such prepayment is to be
made and written notice of the prepayment of any Eurodollar Loan not later than
1:00 P.M. (Eastern time) three Business Days before the Business Day on which
such prepayment is to be made.

 

(c)           Minimum Amount.  Each prepayment of a Eurodollar Loan shall be in
the principal amount of not less than Five Hundred Thousand Dollars ($500,000),
increased by increments of Two Hundred Fifty Thousand Dollars ($250,000), or,
with respect to a Swing Loan, the principal balance of such Swing Loan, except
in the case of a mandatory payment pursuant to Section 2.11 or Article III
hereof.

 

Section 2.8.  Commitment and Other Fees.

 

(a)           Commitment Fee.  Borrowers shall pay to Agent, for the ratable
account of the Lenders, as a consideration for the Revolving Credit Commitment,
a commitment fee from the Closing Date to and including the last day of the
Commitment Period, payable quarterly, at a rate per annum equal to (i) the
Applicable Commitment Fee Rate in effect on the payment date, multiplied by
(ii) (A) the average daily Revolving Credit Commitment in effect during such
quarter, minus (B) the average daily Revolving Credit Exposure (exclusive of the
Swing Line Exposure) during such quarter.  The commitment fee shall be payable
in arrears, on September 30, 2008 and continuing on each Regularly Scheduled
Payment Date thereafter, and on the last day of the Commitment Period.

 

(b)           Agent Fee.  Borrowers shall pay to Agent, for its sole benefit,
the fees set forth in the Agent Fee Letter.

 

Section 2.9.  Modifications to Commitment.

 

(a)           Optional Reduction of Revolving Credit Commitment.  Borrowers may
at any time and from time to time permanently reduce in whole or ratably in part
the Revolving Credit Commitment to an amount not less than the then existing
Revolving Credit Exposure, by giving Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than

 

36

--------------------------------------------------------------------------------


 

Five Million Dollars ($5,000,000).  Agent shall promptly notify each Lender of
the date of each such reduction and such Lender’s proportionate share thereof. 
After each such partial reduction, the commitment fees payable hereunder shall
be calculated upon the Revolving Credit Commitment as so reduced.  If Borrowers
reduce in whole the Total Commitment Amount on the effective date of such
reduction (the appropriate Borrowers having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Revolving Credit Notes shall be delivered to Agent marked “Canceled” and
Agent shall redeliver such Revolving Credit Notes to Administrative Borrower. 
Any partial reduction in the Revolving Credit Commitment shall be effective
during the remainder of the Commitment Period.

 

(b)           Increase in Commitment.  At any time during the Commitment
Increase Period, Administrative Borrower may request that Agent increase the
Total Commitment Amount from the Closing Commitment Amount up to an amount that
shall not exceed the Maximum Commitment Amount.  Each such increase shall be in
an amount of at least Five Million Dollars ($5,000,000), increased by increments
of One Million Dollars ($1,000,000), and may be made by either (i) increasing,
for one or more Lenders, with their prior written consent, their respective
Revolving Credit Commitments, or (ii) including one or more Additional Lenders,
each with a new commitment under the Revolving Credit Commitment, as a party to
this Agreement (collectively, the “Additional Commitment”); provided that
existing Lenders shall be given the first opportunity to provide Additional
Commitments.  During the Commitment Increase Period, all of the Lenders agree
that Agent shall permit one or more Additional Commitments upon satisfaction of
the following requirements: (A) each Additional Lender, if any, shall execute an
Additional Lender Assumption Agreement, (B) Agent shall provide to
Administrative Borrower and each Lender a revised Schedule 1 to this Agreement,
including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), (C) Borrowers shall execute and deliver to Agent and the Lenders such
replacement or additional Revolving Credit Notes as shall be required by Agent,
and (D) Borrowers shall, on the Additional Lender Assumption Effective Date,
deliver to Agent, for the benefit of the Lenders, (1) written confirmation (in
form and substance reasonably satisfactory to Agent) that EPIQ shall have given
written notice to each Convertible Subordinated Noteholder that the Obligations
incurred pursuant to the Additional Commitments are being designated as Senior
Indebtedness (as defined in the Convertible Subordinated Notes), and (2) a
certificate and any other reasonable evidence required by Agent or the Required
Lenders demonstrating that all terms and conditions for designating Senior
Indebtedness (as defined in the Convertible Subordinated Notes) under the
Convertible Subordinated Notes are being met.  The Lenders hereby authorize
Agent to execute each Additional Lender Assumption Agreement on behalf of the
Lenders.  On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b).  In connection therewith, it
is understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except

 

37

--------------------------------------------------------------------------------


 

pursuant to Section 2.9(a) hereof) without the prior written consent of such
Lender.  Borrowers shall not request any increase in the Total Commitment Amount
pursuant to this Section 2.9(b) if a Default or an Event of Default shall then
exist, or immediately after giving effect to any such increase (including a pro
forma calculation of the financial covenants set forth in Section 5.7 hereof)
would exist.

 

Section 2.10.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.

 

Section 2.11.  Mandatory Payments.

 

(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment as then in effect,
Borrowers shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.

 

(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.

 

(c)           Mandatory Payments Generally.  Unless otherwise designated by
Administrative Borrower, each prepayment pursuant to subsection (a) hereof shall
be applied in the following order (i) first, to the outstanding Base Rate Loans,
and (ii) second, to the outstanding Eurodollar Loans, provided that, in each
case, if the outstanding principal amount of any Eurodollar Loan shall be
reduced to an amount less than the minimum amount set forth in
Section 2.5(c) hereof as a result of such prepayment, then such Eurodollar Loan
shall be converted into a Base Rate Loan on the date of such prepayment.  Any
prepayment of a Eurodollar Loan or Swing Loan pursuant to this Section 2.11
shall be subject to the prepayment provisions set forth in Article III hereof.

 

Section 2.12.  Liability of Borrowers.

 

(a)           Joint and Several Liability.  Each Borrower hereby authorizes
Administrative Borrower or any other Borrower to request Loans or Letters of
Credit hereunder.  Each Borrower acknowledges and agrees that Agent and the
Lenders are entering into this Agreement at the request of each Borrower and
with the understanding that each Borrower is and shall remain fully liable,
jointly and severally, for payment in full of the Obligations and any other
amount payable under this Agreement and the other Loan Documents.  Each Borrower
agrees that it is receiving or will receive a direct pecuniary benefit for each
Loan made or Letter of Credit issued hereunder.

 

38

--------------------------------------------------------------------------------


 

(b)           Appointment of Administrative Borrower.  Each Borrower hereby
irrevocably appoints Administrative Borrower as the borrowing agent and
attorney-in-fact for all Borrowers, which appointment shall remain in full force
and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes Administrative Borrower to (i) provide Agent
with all notices with respect to Loans and Letters of Credit obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement, (ii) take such action as Administrative Borrower deems appropriate on
its behalf to obtain Loans and Letters of Credit, and (iii) exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement.  It is understood that the handling of the Collateral of Borrowers in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Borrowers in order to utilize the collective borrowing powers
of Borrowers in the most efficient and economical manner and at their request,
and that neither Agent nor any Lender shall incur liability to any Borrower as a
result hereof.  Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the Collateral in a combined fashion since the successful
operation of each Borrower is dependent on the continued successful performance
of the integrated group.

 

(c)           Maximum Liability of Each Domestic Subsidiary Borrower.  Anything
in this Agreement or any other Loan Document to the contrary notwithstanding, in
no event shall the maximum liability of any Domestic Subsidiary Borrower exceed
the maximum amount that (after giving effect to the incurring of the obligations
hereunder and to any rights to contribution of such Domestic Subsidiary Borrower
from other Affiliates of such Domestic Subsidiary Borrower) would not render the
rights to payment of Agent and the Lenders hereunder void, voidable or avoidable
under any applicable fraudulent transfer law.

 

(d)           Waivers of Each Borrower.  In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as an hypothecation of
property as security therefore, each Borrower represents and warrants that
(i) no representation has been made to such Borrower as to the creditworthiness
of such other Credit Party, and (ii) such Borrower has established adequate
means of obtaining from such other Credit Party on a continuing basis, financial
or other information pertaining to such other Credit Party’s financial
condition.  Each Borrower expressly waives, except as expressly required under
this Agreement, diligence, demand, presentment, protest and notice of every kind
and nature whatsoever, consents to the taking by Agent and the Lenders of any
additional security of another Credit Party for the obligations secured hereby,
or the alteration or release in any manner of any security of another Credit
Party now or hereafter held in connection with the Obligations, and consents
that Agent, the Lenders and any other Credit Party may deal with each other in
connection with such obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration or changes in time for payment
of any such obligations or in the terms or conditions of any security held. 
Agent and the Lenders are hereby expressly given the right, at their option, to
proceed in the enforcement of any of the Obligations independently of any other
remedy or security they may at any time hold in connection with such obligations
secured and it shall not be necessary for Agent

 

39

--------------------------------------------------------------------------------


 

and the Lenders to proceed upon or against or exhaust any other security or
remedy before proceeding to enforce their rights against such Borrower.  Each
Borrower further waives any right of subrogation, reimbursement, exoneration,
contribution, indemnification, setoff or other recourse in respect of sums paid
to Agent and the Lenders by any other Credit Party, until such time as the
Commitment has been terminated and the Secured Obligations have been repaid in
full (other than contingent indemnity obligations).

 

Section 2.13.  Addition of a Domestic Subsidiary Borrower .

 

(a)           Addition of a Domestic Subsidiary Borrower.  At the request of
Administrative Borrower (with at least seven days prior written notice to Agent
and the Lenders), a Wholly-Owned Subsidiary of EPIQ that is a Domestic
Subsidiary may become a Domestic Subsidiary Borrower hereunder, provided that
all of the following requirements shall have been met to the satisfaction of
Agent:

 

(i)            Domestic Subsidiary Borrower Assumption Agreement.  Each Borrower
and such Domestic Subsidiary shall have delivered to Agent a fully executed
Domestic Subsidiary Borrower Assumption Agreement.  Agent is hereby authorized
by the Lenders to enter into such Domestic Subsidiary Borrower Assumption
Agreement on behalf of the Lenders.

 

(ii)           Notes as Requested.  Each Borrower and such Domestic Subsidiary
shall have executed and delivered to (A) each Lender requesting a replacement
Revolving Credit Note such Lender’s replacement Revolving Credit Note, and
(B) the Swing Line Lender a replacement Swing Line Note, if requested by the
Swing Line Lender.

 

(iii)          Security Documents.  Such Domestic Subsidiary shall have executed
and delivered to Agent, for the benefit of the Lenders, such Security Documents
as may be deemed advisable or necessary by Agent.

 

(iv)          Lien Searches.  With respect to the property owned or leased by
such Domestic Subsidiary, Borrowers shall have caused to be delivered to Agent
(A) the results of Uniform Commercial Code lien searches, satisfactory to Agent
and the Lenders, (B) the results of federal and state tax lien and judicial lien
searches, satisfactory to Agent and the Lenders, and (C) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to
Section 5.9 hereof.

 

(v)           Officer’s Certificate, Resolutions, Organizational Documents. 
Such Domestic Subsidiary shall have delivered to Agent an officer’s certificate
(or comparable domestic document) certifying the names of the officers or
members of such Domestic Subsidiary authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(A) the resolutions of the board of directors (or comparable documents) of such
Domestic Subsidiary evidencing approval of the execution and delivery of the
Loan Documents and the execution of other Related

 

40

--------------------------------------------------------------------------------


 

Writings to which such Domestic Subsidiary is a party, and (B) the
Organizational Documents of such Domestic Subsidiary.

 

(vi)          Good Standing or Full Force and Effect Certificates.  Such
Domestic Subsidiary shall have delivered to Agent a good standing certificate or
full force and effect certificate, as the case may be, for such Domestic
Subsidiary, issued on or about the date that such Domestic Subsidiary is to
become a Domestic Subsidiary Borrower hereunder, by the Secretary of State in
the state or states where such Domestic Subsidiary is incorporated or formed or
qualified as a foreign entity.

 

(vii)         Legal Opinion.  Such Domestic Subsidiary shall have delivered to
Agent an opinion of counsel for such Domestic Subsidiary, in form and substance
reasonably satisfactory to Agent.

 

(viii)        Miscellaneous.  Borrowers and such Domestic Subsidiary shall have
provided to Agent such other items and shall have satisfied such other
conditions as may be reasonably required by Agent.

 

(b)           Additional Credit Party Bound by Provisions.  Upon satisfaction by
Administrative Borrower and any such Domestic Subsidiary of the requirements set
forth in subsection (a) above, Agent shall promptly notify Administrative
Borrower and the Lenders, whereupon such Domestic Subsidiary shall be designated
a “Domestic Subsidiary Borrower” pursuant to the terms and conditions of this
Agreement, and such Domestic Subsidiary shall become bound by all
representations, warranties, covenants, provisions and conditions of this
Agreement and each other Loan Document applicable to Borrowers as if such
Domestic Subsidiary Borrower had been the original party making such
representations, warranties and covenants.

 

ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES

 

Section 3.1.  Requirements of Law.

 

(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

(A)          shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes and Excluded Taxes which are governed by Section 3.2
hereof);

 

(B)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities

 

41

--------------------------------------------------------------------------------


 

in or for the account of, advances, loans or other extensions of credit by, or
any other acquisition of funds by, any office of such Lender that is not
otherwise included in the determination of the Eurodollar Rate; or

 

(C)           shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, Borrowers shall pay to
such Lender, promptly after receipt of a written request (or, if required by
Administrative Borrower, a certificate of such Lender specifying the basis for
such request) therefor, any additional amounts necessary to compensate such
Lender for such increased cost or reduced amount receivable.  If any Lender
becomes entitled to claim any additional amounts pursuant to this subsection
(a), such Lender shall promptly notify Administrative Borrower (with a copy to
Agent) of the event by reason of which it has become so entitled.

 

(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder, or under or in respect of any Letter
of Credit, to a level below that which such Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration the policies of such Lender or corporation with respect to capital
adequacy), then from time to time, upon submission by such Lender to
Administrative Borrower (with a copy to Agent) of a written request therefor
(which shall include the method for calculating such amount in reasonable
detail), Borrowers shall promptly pay or cause to be paid to such Lender such
additional amount or amounts as will compensate such Lender for such reduction.

 

(c)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to Administrative Borrower (with a copy
to Agent) shall be conclusive absent manifest error.  In determining any such
additional amounts, such Lender may use any method of averaging and attribution
that it (in its sole discretion) shall deem applicable.  The obligations of
Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(d)           Notwithstanding the foregoing, no Lender shall be entitled to any
indemnification or reimbursement pursuant to this Section 3.1 to the extent such
Lender has not made demand therefore (as set forth above) within two hundred
seventy (270) days after the occurrence of the event giving rise to such
entitlement or, if later, such Lender having knowledge of such event.

 

42

--------------------------------------------------------------------------------


 

Section 3.2.  Taxes.

 

(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to Agent or any Lender
hereunder, the amounts so payable to Agent or such Lender shall be increased to
the extent necessary to yield to Agent or such Lender (after deducting,
withholding and payment of all Taxes and Other Taxes) interest or any such other
amounts payable hereunder at the rates or in the amounts specified in the Loan
Documents.

 

(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, such Credit Party shall send to Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to Agent or such Lender.  If
such Credit Party shall fail to pay any Taxes or Other Taxes when due to the
appropriate Governmental Authority or fails to remit to Agent the required
receipts or other required documentary evidence, such Credit Party and Borrowers
shall indemnify Agent and the appropriate Lenders on demand for any incremental
Taxes or Other Taxes paid or payable by Agent or such Lender as a result of any
such failure.

 

(c)           If any Lender shall be so indemnified by a Credit Party, such
Lender shall use reasonable efforts to obtain the benefits of any refund,
deduction or credit for any taxes or other amounts with respect to the amount
paid by such Credit Party and shall reimburse such Credit Party to the extent,
but only to the extent, that such Lender shall receive a refund with respect to
the amount paid by such Credit Party or an effective net reduction in taxes or
other governmental charges (including any taxes imposed on or measured by the
total net income of such Lender) of the United States or any state or
subdivision or any other Governmental Authority thereof by virtue of any such
deduction or credit, after first giving effect to all other deductions and
credits otherwise available to such Lender.  If, at the time any audit of such
Lender’s income tax return is completed, such Lender determines, based on such
audit, that it shall not have been entitled to the full amount of any refund
reimbursed to such Credit Party as aforesaid or that its net income taxes shall
not have been reduced by a credit or deduction for the full amount reimbursed to
such Credit Party as aforesaid, such Credit Party, upon request of such Lender,
shall promptly pay to such Lender the amount so refunded to which such Lender
shall not have been so entitled, or the amount by which the net income taxes of
such Lender shall not have been so reduced, as the case may be.

 

(d)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to Administrative Borrower and Agent two copies
of either U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement with respect to such interest and
two copies of Form W-8BEN, or any subsequent versions thereof or successors

 

43

--------------------------------------------------------------------------------


 

thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by Credit Parties under this Agreement and the other Loan
Documents.  Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement or such other Loan Document.  In
addition, each Non-U.S. Lender shall deliver such forms or appropriate
replacements promptly upon the expiration, obsolescence or invalidity of any
form previously delivered by such Non-U.S. Lender.  Each Non-U.S. Lender shall
promptly notify Administrative Borrower at any time it determines that such
Lender is no longer in a position to provide any previously delivered
certificate to Administrative Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this subsection (d), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (d) that such Non-U.S. Lender is
not legally able to deliver.

 

(e)           The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.

 

(f)            For any period with respect to which a Non-U.S. Lender has failed
to provide Borrowers with the appropriate form, statement or other document
described in subsection (d) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring subsequent to
the date on which the form otherwise is not required under subsection
(d) above), such Non-U.S. Lender shall not be entitled to indemnification under
Section 3.2(a) or (b) with respect to any additional Taxes imposed by the United
States solely by reason of such failure.

 

(g)           If any Lender is entitled to a reduction in (and not a complete
exemption from) the applicable withholding tax and the Company shall have
previously paid in full such withholding tax prior to such reduction, the
Company may withhold from any interest payment to such Lender an amount
equivalent to the reduction in the applicable withholding tax.

 

Section 3.3.  Funding Losses.  Borrowers agree to indemnify each Lender,
promptly after receipt of a written, reasonably detailed certification and
request therefor, and to hold each Lender harmless from, any loss or expense
that such Lender may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after such Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of a Eurodollar Loan on a day that is not the last day of
an Interest Period applicable thereto, or (d) any conversion of a Eurodollar
Loan to a Base Rate Loan on a day that is not the last day of an Interest Period
applicable thereto.  Such indemnification shall be in an amount equal to the
excess, if any, of (i) the amount of interest that would have accrued on the
amounts so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the

 

44

--------------------------------------------------------------------------------


 

amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the appropriate London interbank market,
along with any administration fee charged by such Lender.  A certificate as to
any amounts payable pursuant to this Section 3.3 submitted to Administrative
Borrower (with a copy to Agent) by any Lender shall be conclusive absent
manifest error.  The obligations of Borrowers pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.  Notwithstanding the foregoing, no Lender shall
be entitled to any indemnification or reimbursement pursuant to this Section 3.3
to the extent such Lender has not made demand therefore (as set forth above)
within two hundred seventy (270) days after the occurrence of the event giving
rise to such entitlement or, if later, such Lender having knowledge of such
event.

 

Section 3.4.  Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or
3.2(a) hereof with respect to such Lender, it will, if requested by
Administrative Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office (or an
affiliate of such Lender, if practical for such Lender) for any Loans affected
by such event with the object of avoiding the consequences of such event;
provided, that such designation is made on terms that, in the sole judgment of
such Lender, cause such Lender and its lending office(s) to suffer no economic,
legal or regulatory disadvantage; and provided, further, that nothing in this
Section 3.4 shall affect or postpone any of the obligations of any Borrower or
the rights of any Lender pursuant to Section 3.1 or 3.2(a) hereof.

 

Section 3.5.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.

 

(a)           If any Lender shall reasonably determine (which determination
shall, upon notice thereof to Administrative Borrower and Agent, be conclusive
and binding on Borrowers) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any law makes it unlawful, or
(ii) any Governmental Authority asserts that it is unlawful, for such Lender to
make or continue any Loan as, or to convert (if permitted pursuant to this
Agreement) any Loan into, a Eurodollar Loan, the obligations of such Lender to
make, continue or convert any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify Agent that the
circumstances causing such suspension no longer exist, and all outstanding
Eurodollar Loans payable to such Lender shall automatically convert (if
conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.

 

(b)           If Agent or the Required Lenders reasonably determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Loan, or that the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan does not adequately and fairly reflect the cost to
the Lenders of funding such Loan, Agent will promptly so notify Administrative
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain such Eurodollar Loan shall be suspended until Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Administrative Borrower

 

45

--------------------------------------------------------------------------------


 

may revoke any pending request for a borrowing of, conversion to or continuation
of such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.

 

Section 3.6.  Replacement of Lenders.  Administrative Borrower shall be
permitted to replace any Lender that requests reimbursement for amounts owing
pursuant to Section 3.1 or 3.2(a) hereof, or asserts its inability to make a
Eurodollar Loan pursuant to Section 3.5 hereof; provided that (a) such
replacement does not conflict with any Requirement of Law, (b) no Default or
Event of Default shall have occurred and be continuing at the time of such
replacement, (c) prior to any such replacement, such Lender shall have taken no
action under Section 3.4 hereof so as to eliminate the continued need for
payment of amounts owing pursuant to Section 3.1 or 3.2(a) hereof or, if it has
taken any action, such request has still been made, (d) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement and assume all
commitments and obligations of such replaced Lender, (e) the appropriate
Borrowers shall be liable to such replaced Lender under Section 3.3 hereof if
any Eurodollar Loan owing to such replaced Lender shall be purchased other than
on the last day of the Interest Period relating thereto, (f) the replacement
Lender, if not already a Lender, shall be reasonably satisfactory to Agent,
(g) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 11.10 hereof (provided that Borrowers
(or the succeeding Lender, if such Lender is willing) shall be obligated to pay
the assignment fee referred to therein), and (h) until such time as such
replacement shall be consummated, the appropriate Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.1 or 3.2(a) hereof,
as the case may be.

 

Section 3.7.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.

 

ARTICLE IV.  CONDITIONS PRECEDENT

 

Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

 

(a)           all conditions precedent as listed in Section 4.2 hereof required
to be satisfied prior to the first Credit Event shall have been satisfied prior
to or as of the first Credit Event;

 

(b)           Administrative Borrower shall have submitted a Notice of Loan (or
with respect to a Letter of Credit, complied with the provisions of
Section 2.2(b)(ii) hereof) and otherwise complied with Section 2.5 hereof;

 

46

--------------------------------------------------------------------------------


 

(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist;

 

(d)           no condition or event shall have occurred that Agent or the
Required Lenders determine has or is reasonably likely to have a Material
Adverse Effect; and

 

(e)           each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date.

 

Each request by Administrative Borrower or any other Borrower for a Credit Event
shall be deemed to be a representation and warranty by Borrowers as of the date
of such request as to the satisfaction of the conditions precedent specified in
subsections (c), (d) and (e) above.

 

Section 4.2.  Conditions to the First Credit Event.  Borrowers shall cause the
following conditions to be satisfied on or prior to the Closing Date.  The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrowers satisfying each of
the following conditions prior to or concurrently with such Credit Event (unless
waived in writing by Agent):

 

(a)           Notes as Requested.  Each Borrower shall have executed and
delivered to (i) each Lender requesting a Revolving Credit Note such Lender’s
Revolving Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if
requested by the Swing Line Lender.

 

(b)           Guaranties of Payment.  Each Guarantor of Payment shall have
executed and delivered to Agent a Guaranty of Payment, in form and substance
reasonably satisfactory to Agent and the Lenders.

 

(c)           Security Agreements.  Each Guarantor of Payment shall have
executed and delivered to Agent, for the benefit of the Lenders, a Security
Agreement, and such other documents or instruments, as may be reasonably
required by Agent to create or perfect the Liens of Agent, for the benefit of
the Lenders, in the assets of such Credit Party, all to be in form and substance
reasonably satisfactory to Agent and the Lenders.

 

(d)           Pledge Agreements.  Each Credit Party that has a Subsidiary shall
have executed and delivered to Agent, for the benefit of the Lenders, a Pledge
Agreement, in form and substance satisfactory to Agent, with respect to the
Pledged Securities, together with the Pledged Securities referenced therein and
appropriate stock powers.

 

(e)           Confirmation of Intellectual Property Security Agreements.  Each
(i) Credit Party that previously executed and delivered to Agent, for the
benefit of the Lenders, an Intellectual Property Security Agreement, shall
execute and deliver to Agent a Confirmation of Intellectual Property Security
Agreement, and (ii) Credit Party that owns federally registered intellectual
property (other than a Credit Party subject to subpart (i) above) shall have
executed and

 

47

--------------------------------------------------------------------------------


 

delivered to Agent, for the benefit of the Lenders, an Intellectual Property
Security Agreement, in form and substance reasonably satisfactory to Agent.

 

(f)            Control Agreements.  Borrowers shall have delivered to Agent a
Control Agreement, in form and substance reasonably satisfactory to Agent, for
each Deposit Account or securities account maintained by a Credit Party (other
than the securities account of EPIQ (#48604181) held at Silicon Valley Bank),
unless (i) a Control Agreement was already provided for such deposit account
prior to the Closing Date, or (ii) otherwise agreed to by Agent.

 

(g)           Real Estate Matters.  With respect to each parcel of the Real
Property owned by a Credit Party, Borrowers shall have delivered to Agent:

 

(i)            an opinion of counsel with respect to the enforceability of the
Mortgage Amendment, in form and substance reasonably satisfactory to Agent and
the Lenders;

 

(ii)           two fully executed originals of each Mortgage Amendment; and

 

(iii)          with respect to each parcel of the Real Property, an updated loan
policy of title insurance reasonably acceptable to Agent.

 

(h)           Lien Searches.  With respect to the property owned or leased by
each Credit Party and any other property securing the Obligations, Borrowers
shall have caused to be delivered to Agent (i) the results of Uniform Commercial
Code lien searches, satisfactory to Agent and the Lenders, (ii) the results of
federal and state tax lien and judicial lien searches, satisfactory to Agent and
the Lenders, and (iii) Uniform Commercial Code termination statements reflecting
termination of all U.C.C. Financing Statements previously filed by any Person
and not expressly permitted pursuant to Section 5.9 hereof.

 

(i)            Officer’s Certificate, Resolutions, Organizational Documents. 
Each Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.

 

(j)            Good Standing and Full Force and Effect Certificates.  Borrowers
shall have delivered to Agent a good standing certificate or full force and
effect certificate (or comparable document, if neither certificate is available
in the applicable jurisdiction), as the case may be, for each Credit Party,
issued on or about the Closing Date by the Secretary of State in the state or
states where such Credit Party is incorporated or formed or qualified as a
foreign entity.

 

(k)           Legal Opinion.  Borrowers shall have delivered to Agent an opinion
of counsel for each Credit Party, in form and substance reasonably satisfactory
to Agent and the Lenders.

 

48

--------------------------------------------------------------------------------


 

(l)            Insurance Certificate.  Borrowers shall have delivered to Agent
evidence of insurance on ACORD 25 and 27 or 28 form, and otherwise reasonably
satisfactory to Agent and the Lenders, of adequate real property, personal
property and liability insurance of each Company, with Agent, on behalf of the
Lenders, listed as mortgagee loss payee and additional insured, as appropriate.

 

(m)          Advertising Permission Letter.  Borrowers shall have delivered to
Agent an advertising permission letter, authorizing Agent to publicize the
transaction and specifically to use the names of Borrowers in connection with
“tombstone” advertisements in one or more publications selected by Agent.

 

(n)           Agent Fee Letter, Closing Fee Letter and Other Fees.  Borrowers
shall have (i) executed and delivered to Agent, the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent, the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.

 

(o)           Closing Certificate.  Borrowers shall have delivered to Agent and
the Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, and (iii) each of the representations and warranties
contained in Article VI hereof are true and correct in all material respects as
of the Closing Date.

 

(p)           Letter of Direction.  Borrowers shall have delivered to Agent a
letter of direction authorizing Agent, on behalf of the Lenders, to disburse the
proceeds of the Loans, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

 

(q)           Designation of Senior Indebtedness; Convertible Subordinated
Documents.  Borrowers shall, on the Closing Date, deliver to Agent, for the
benefit of the Lenders, (i) written confirmation (in form and substance
reasonably satisfactory to Agent) that EPIQ shall have given written notice to
each Convertible Subordinated Noteholder that the Secured Obligations are being
designated as Senior Indebtedness (as defined in the Convertible Subordinated
Notes), and (ii) a copy of the Convertible Subordinated Documents, certified by
an officer of EPIQ as being true and complete as of the Closing Date.

 

(r)            No Material Adverse Change.  No material adverse change, in the
opinion of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies since March 31, 2008.

 

(s)           Miscellaneous.  Borrowers shall have provided to Agent and the
Lenders such other items and shall have satisfied such other conditions as may
be reasonably required by Agent or the Lenders.

 

49

--------------------------------------------------------------------------------


 

ARTICLE V.  COVENANTS

 

Section 5.1.  Insurance.  Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as should be maintained in
accordance with its reasonable business judgment; and (b) within ten days of any
Lender’s written request, furnish to such Lender such information about such
Company’s insurance as that Lender may from time to time reasonably request,
which information shall be prepared in form and detail reasonably satisfactory
to such Lender.

 

Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its wage obligations
to its employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§
206-207) or any comparable provisions; and (c) all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue; except in the case of (a), (b) or (c), as would not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.3.  Financial Statements and Information.

 

(a)           Quarterly Financials.  Borrowers shall deliver to Agent, within
forty-five (45) days after the end of each of the first three quarterly periods
of each fiscal year of EPIQ, balance sheets of the Companies as of the end of
such period and statements of income (loss), stockholders’ equity and cash flow
for the quarter and fiscal year to date periods, all prepared on a Consolidated
basis, in accordance with GAAP, and certified by a Financial Officer.

 

(b)           Annual Audit Report.  Borrowers shall deliver to Agent, within
ninety (90) days after the end of each fiscal year of EPIQ, an annual audit
report of the Companies for that year prepared on a Consolidated basis, in
accordance with GAAP, and certified by an opinion (which shall be unqualified as
to going concern or scope (other than a qualification relating to the
refinancing of the Convertible Subordinated Indebtedness)) of an independent
nationally recognized public accountant or a public accountant certified by the
Public Company Accounting Oversight Board, which report shall include balance
sheets and statements of income (loss), stockholders’ equity and cash-flow for
that period.

 

(c)           Compliance Certificate.  Borrowers shall deliver to Agent,
concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.

 

(d)           Management Report.  Borrowers shall deliver to Agent, concurrently
with the delivery of the quarterly and annual financial statements set forth in
subsections (a) and (b) above, a copy of any management report, letter or
similar writing furnished to the Companies by

 

50

--------------------------------------------------------------------------------


 

the accountants in respect of the Companies’ systems, operations, financial
condition or properties.

 

(e)           Annual Budget.  Borrowers shall deliver to Agent, within thirty
(30) days after the end of each fiscal year of EPIQ, an annual budget of the
Companies for the then current fiscal year, to be in form and detail reasonably
satisfactory to Agent.

 

(f)            Shareholder and SEC Documents.  Borrowers shall deliver to Agent,
as soon as available, copies of all material notices, reports, definitive proxy
or other statements and other documents sent by Borrowers to its shareholders
generally, to the holders of any of its debentures or bonds generally or the
trustee of any indenture securing the same or pursuant to which they are issued,
or sent by Borrowers (in final form) to any securities exchange or over the
counter authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of Borrowers’ securities.

 

(g)           Financial Information of Companies.  Administrative Borrower shall
use commercially reasonable efforts to deliver to Agent, within ten days of the
written request of Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as Agent or such
Lender may from time to time reasonably request, which information shall be
submitted in form and detail reasonably satisfactory to Agent or such Lender.

 

Section 5.4.  Financial Records.  Each Company shall at all times maintain
records and books of account, which are true and correct in all material
respects, including, without limiting the generality of the foregoing,
appropriate provisions for possible losses and liabilities, all in accordance
with GAAP, and at all reasonable times (during normal business hours and upon
reasonable notice to such Company) permit Agent, or any representative of Agent,
to examine such Company’s books and records and to make excerpts therefrom and
transcripts thereof; provided that, except during the continuance of an Event of
Default, such examinations shall be limited to one per year.

 

Section 5.5.  Franchises; Change in Business.

 

(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

 

(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.

 

Section 5.6.  ERISA Pension and Benefits Plan Compliance.  Except to the extent
a failure to comply would reasonably be expected to result in a Material Adverse
Effect, no Company shall incur any accumulated funding deficiency within the
meaning of ERISA, or any liability to the PBGC, established thereunder in
connection with any ERISA Plan.  Borrowers shall furnish to Agent and the
Lenders (a) as soon as possible and in any event within thirty (30)

 

51

--------------------------------------------------------------------------------


 

days after any Company knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, a statement of a Financial Officer
of such Company, setting forth details as to such Reportable Event and the
action that such Company proposes to take with respect thereto, together with a
copy of the notice of such Reportable Event given to the PBGC if a copy of such
notice is available to such Company, and (b) promptly after receipt thereof, a
copy of any notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided, that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service.  Borrowers shall promptly notify Agent of any material taxes
assessed, proposed to be assessed or that Borrowers have reason to believe may
be assessed against a Company by the Internal Revenue Service with respect to
any ERISA Plan.  As used in this Section 5.6, “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred that could reasonably be expected to result in a
Material Adverse Effect, such Company shall provide Agent with notice of such
ERISA Event with a certificate by a Financial Officer of such Company setting
forth the details of the event and the action such Company or another Controlled
Group member proposes to take with respect thereto.  Borrowers shall, at the
reasonable request of Agent, deliver or cause to be delivered to Agent true and
correct copies of any documents relating to the ERISA Plan of any Company.

 

Section 5.7.  Financial Covenants.

 

(a)           Leverage Ratio.  Borrowers shall not suffer or permit at any time
the Leverage Ratio to exceed 3.00 to 1.00.

 

(b)           Fixed Charge Coverage Ratio.  Borrowers shall not suffer or permit
at any time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00.

 

(c)           Current Ratio.  Borrowers shall not suffer or permit at any time
the Current Ratio to be less than 1.50 to 1.00.

 

Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

 

(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;

 

(b)           any loans granted to or Capitalized Lease Obligations entered into
by any Company for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Fifteen Million Dollars
($15,000,000) at any time outstanding;

 

52

--------------------------------------------------------------------------------


 

(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);

 

(d)           loans to, and guaranties of Indebtedness of, a Company from a
Company so long as each such Company is a Credit Party;

 

(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;

 

(f)            Permitted Foreign Subsidiary Loans and Investments;

 

(g)           unsecured Subordinated Indebtedness with subordination terms
reasonably satisfactory to Agent, so long as (i) the aggregate principal amount
of all Subordinated Indebtedness for all Companies (including the Subordinated
Indebtedness existing as of the Closing Date and referenced on Schedule 5.8
hereto), shall not exceed One Hundred Million Dollars ($100,000,000) at any time
outstanding, and (ii) such Subordinated Indebtedness is permitted under the Note
Agreement and the Convertible Subordinated Notes;

 

(h)           other Indebtedness (that does not constitute Non-Credit Party
Exposure) of Foreign Subsidiaries, in addition to the Indebtedness listed above,
in an aggregate amount for all Foreign Subsidiaries not to exceed Three Million
Dollars ($3,000,000) at any time outstanding, so long as such Indebtedness is
permitted under the Note Agreement and the Convertible Subordinated Notes; and

 

(i)            other Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Two Million
Dollars ($2,000,000) at any time outstanding, so long as such Indebtedness is
permitted under the Note Agreement and the Convertible Subordinated Notes.

 

Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:

 

(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;

 

(b)           other statutory or common law Liens incidental to the conduct of
its business or the ownership of its property and assets that (i) were incurred
in the ordinary course of business, (ii) were not incurred in connection with
the borrowing of money or the obtaining of advances or credit, and (iii) do not
in the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;

 

53

--------------------------------------------------------------------------------


 

(c)           Liens on property or assets of a Subsidiary to secure obligations
of such Subsidiary to a Credit Party;

 

(d)           any Lien granted to Agent, for the benefit of the Lenders;

 

(e)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased;

 

(f)            purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price (including shipping costs and taxes)
and only attaches to the property being acquired;

 

(g)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company;

 

(h)           attachment, appeal bonds, judgments and other similar Liens to the
extent such judgments and Liens do not, in the aggregate for all Companies,
exceed Five Hundred Thousand Dollars ($500,000) at any time;

 

(i)            Liens of a broker or depository institution encumbering deposit,
margin, commodity trading or brokerage accounts held by such broker or
depository institution incurred in the ordinary course of business;

 

(j)            Liens on assets of Foreign Subsidiaries securing loans permitted
pursuant to Section 5.8(h) hereof, in an aggregate amount for all Foreign
Subsidiaries not to exceed One Million Dollars ($1,000,000); or

 

(k)           other Liens, in addition to the Liens listed above, securing
amounts, in the aggregate for all Companies, not to exceed Five Hundred Thousand
Dollars ($500,000) at any time.

 

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with Indebtedness permitted pursuant to
Section 5.8(h) hereof, the purchase or lease of fixed assets that prohibits
Liens on such fixed assets or intellectual property licensing agreements) that
would prohibit Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

 

Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

 

Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep

 

54

--------------------------------------------------------------------------------


 

outstanding any advance or loan to any Person (other than accounts receivable
incurred in the ordinary course of business), or (e) be or become a Guarantor of
any kind (other than a Guarantor of Payment under the Loan Documents); provided
that this Section 5.11 shall not apply to the following:

 

(i)            any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;

 

(ii)           investments of the Companies in Cash Equivalents;

 

(iii)          investments in, loans to and guaranties of the Indebtedness
(permitted under Section 5.8 hereof) of, a Company from or by a Company so long
as each such Company is a Credit Party;

 

(iv)          the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of any new Subsidiary after
the Closing Date so long as such new Subsidiary shall have been created,
acquired or held in accordance with the terms and conditions of this Agreement;

 

(v)           any Permitted Investments or Permitted Foreign Subsidiary Loans
and Investments, so long as no Default or Event of Default shall exist prior to
of after giving effect to such loan or investment;

 

(vi)          the purchase or holding of any stock or other equity interest that
has been acquired pursuant to an Acquisition permitted by Section 5.13 hereof;

 

(vii)         any advance or loan to an officer or employee of a Company made in
the ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
One Hundred Thousand Dollars ($100,000) at any time outstanding;

 

(viii)        any securities (whether debt or equity) received by a Company in
the ordinary course of business in connection with the bankruptcy or
reorganization of any customer or supplier of such Company;

 

(ix)           any investment received in connection with Dispositions permitted
pursuant to Section 5.12 hereof, so long as any such investments that shall be
securities are promptly pledged to Agent, for the benefit of the Lenders;

 

(x)            to the extent permitted by applicable law, notes from officers
and employees in exchange for capital stock of a Company purchased by such
officers or employees pursuant to a stock ownership or purchase plan or
compensation plan; and

 

(xi)           other Investments not specifically listed above in an aggregate
amount, for all Companies, not to exceed Two Million Dollars ($2,000,000) at any
time.

 

55

--------------------------------------------------------------------------------


 

For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemption and return of capital.

 

Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a)           any Company (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person),
(ii) any one or more Guarantors of Payment (provided that a Guarantor of Payment
shall be the continuing or surviving Person), or (iii) any other Company, so
long as both such Companies are Non-Credit Parties;

 

(b)           a Borrower may merge with another Borrower (provided that EPIQ
shall be a continuing or surviving Person);

 

(c)           any Company may sell, lease, transfer or otherwise dispose of any
of its assets to (i) a Borrower, (ii) any Guarantor of Payment, or (iii) any
other Company, so long as both such Companies are Non-Credit Parties;

 

(d)           any Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer used in such Company’s business for fair
market value, as determined by the board of directors of EPIQ;

 

(e)           any sale or other Disposition (including cancellation of
Indebtedness) of Cash Equivalents or non-core assets acquired pursuant to
Acquisitions) in the ordinary course of business for fair market value, as
determined by the board of directors of EPIQ; or

 

(f)            Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof and investments may be effected in accordance with the
provisions of Section 5.11 hereof.

 

Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided
that a Credit Party may effect an Acquisition with the prior written consent of
the Required Lenders or so long as:

 

(a)           in the case of a merger, amalgamation or other combination
including a Borrower, such Borrower shall be the surviving entity (and in all
cases, EPIQ shall be a surviving entity);

 

(b)           in the case of a merger, amalgamation or other combination
including a Credit Party (other than a Borrower), a Credit Party shall be the
surviving entity;

 

(c)           the business to be acquired shall be reasonably similar to that of
the Credit Parties or a reasonable extension thereof;

 

56

--------------------------------------------------------------------------------


 

(d)           Borrowers shall have provided to Agent and the Lenders, at least
ten Business Days prior to such Acquisition (or, if the aggregate Consideration
paid for such Acquisition is less than Fifteen Million Dollars ($15,000,000),
within five Business Days after the completion of such Acquisition), historical
financial statements of the target entity and a pro forma financial statement of
the Companies accompanied by a certificate of a Financial Officer of EPIQ
showing (i) pro forma compliance with Sections 5.7 and 5.13(g) through
(j) hereof, both before and after the proposed Acquisition, (it being understood
that, in the calculation of Fixed Charge Coverage Ratio, (A) the EBITDA of the
business to be acquired shall be included in Consolidated EBITDA as if the
Acquisition had been completed on the first day of the measurement period,
(B) Consolidated Interest Expense shall be recalculated as if any debt incurred
or assumed as a result of the Acquisition had been in place for the entire
measurement period, and (C) aside from the adjustment in subparts (A) and
(B) above, the fixed charges of the business to be acquired shall not be
included in the calculation of Fixed Charge Coverage Ratio, and (ii) positive
EBITDA for the acquired entity during the most recently completed four fiscal
quarters of such entity;

 

(e)           no Default or Event of Default shall exist prior to or after
giving effect to such Acquisition;

 

(f)            such Acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Persons or the Persons
whose equity interests are to be acquired;

 

(g)           Borrowers shall have Liquidity of no less than Ten Million Dollars
($10,000,000) after giving effect to such Acquisition;

 

(h)           the aggregate amount of (i) cash Consideration (exclusive of the
issuance of equity) paid for any such Acquisition (or related series of
Acquisitions) would not exceed Eighty Million Dollars ($80,000,000), and
(ii) Consideration paid for any such Acquisition (or related series of
Acquisitions) would not exceed One Hundred Twenty-Five Million Dollars
($125,000,000);

 

(i)            the aggregate cash Consideration (exclusive of the issuance of
equity) paid for all Acquisitions for all Companies, during the Commitment
Period, would not exceed One Hundred Thirty Million Dollars ($130,000,000); and

 

(j)            the aggregate Consideration paid for all Acquisitions for all
Companies, during the Commitment Period, would not exceed Two Hundred Million
Dollars ($200,000,000).

 

Section 5.14.  Notice.

 

(a)           Each Borrower shall cause a Financial Officer of such Borrower to
promptly notify Agent and the Lenders, in writing, whenever:

 

(i)            a Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;

 

57

--------------------------------------------------------------------------------


 

(ii)           a Borrower learns of a litigation or proceeding against such
Borrower before a court, administrative agency or arbitrator that, if
successful, might have a Material Adverse Effect; and

 

(iii)          a Borrower learns that there has occurred or begun to exist any
event, condition or thing that is reasonably likely to have a Material Adverse
Effect.

 

(b)           Borrowers shall provide written notice to Agent and the Lenders
contemporaneously with any notice provided to the Convertible Subordinated
Noteholders under any of the Convertible Subordinated Documents.

 

Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that:

 

(a)           so long as no Default or Event of Default shall then exist or,
after giving proforma effect to such payment, thereafter shall begin to exist,
any Company may make Capital Distributions; and

 

(b)           so long as no Default or Event of Default shall then exist or,
after giving proforma effect to such payment, thereafter shall begin to exist,
EPIQ may:

 

(i)            make regularly scheduled payments of interest on the Convertible
Subordinated Notes;

 

(ii)           convert the Convertible Subordinated Notes into equity of EPIQ;
and

 

(iii)          if the Available Liquidity is equal to or greater than an amount
equal to one hundred percent (100%) of the outstanding principal amount of the
Convertible Subordinated Notes, prepay any amount of principal of the
Convertible Subordinated Notes.

 

Section 5.16.  Environmental Compliance.  Each Company shall comply in all
material respects with any and all material Environmental Laws including,
without limitation, all Environmental Laws in jurisdictions in which such
Company owns or operates a facility or site, arranges for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts for transport any
hazardous substances, solid waste or other wastes or holds any interest in real
property or otherwise.  Borrowers shall furnish to Agent and the Lenders,
promptly after receipt thereof, a copy of any notice such Company may receive
from any Governmental Authority or private Person, or otherwise, that any
material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company.  No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any interest or performs any of its operations, in
material violation of any material Environmental Law.  As used in this
Section 5.16, “litigation or proceeding” means any demand, claim, notice, suit,
suit

 

58

--------------------------------------------------------------------------------


 

in equity action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.  Each
Borrower shall defend, indemnify and hold Agent and the Lenders harmless against
all costs, expenses, claims, damages, penalties and liabilities of every kind or
nature whatsoever (including attorneys’ fees) arising out of or resulting from
the noncompliance of any Company with any Environmental Law.  Such
indemnification shall survive any termination of this Agreement.

 

Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a Company that is a
Credit Party or a Foreign Subsidiary) on terms that shall be less favorable to
such Company than those that might be obtained at the time in a transaction with
a non-Affiliate; provided that the foregoing shall not prohibit (a) the payment
of customary and reasonable directors’ fees, (b) the payment of reasonable
compensation and expense reimbursement to officers and employees for service
actually rendered to any such Company, (c) indemnities and reimbursement paid to
directors, (d) stock option and compensation plans of the Companies,
(e) employment contracts with officers and management of the Companies,
(f) transactions among Companies, (g) the repurchase of equity interests from
former officers, directors and employees to the extent permitted by this
Agreement, (h) advances and loans to officers and employees of the Companies to
the extent permitted by this Agreement, and (i) other transactions specifically
permitted under this Agreement.

 

Section 5.18.  Use of Proceeds.  Borrowers’ use of the proceeds of the Loans
shall be for working capital and other general corporate purposes (including
Acquisitions) of the Companies and for the refinancing of existing Indebtedness.

 

Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
change its corporate name or its state, province or other jurisdiction of
organization, unless, in each case, such Company shall have provided Agent and
the Lenders with at least thirty (30) days prior written notice thereof. 
Administrative Borrower shall also promptly notify Agent and the Lenders of
(a) any material change in any location where any Company’s Inventory or
Equipment is maintained, and any new locations where any material portion of any
Credit Party’s Inventory or Equipment is to be maintained; (b) any change in the
location of the office where any Company’s records pertaining to its Accounts
are kept; (c) the location of any new places of business and the changing or
closing of any of its existing places of business; and (d) any change in the
location of any Company’s chief executive office.  In the event of any of the
foregoing or if deemed appropriate by Agent, Agent is hereby authorized to file
new U.C.C. Financing Statements describing the Collateral and otherwise in form
and substance sufficient for recordation wherever necessary or appropriate, as
determined in Agent’s sole discretion, to perfect or continue perfected the
security interest of Agent, for the benefit of the Lenders, in the Collateral. 
Borrowers shall pay all filing and recording fees and taxes in connection with
the filing or recordation of such U.C.C. Financing Statements and security
interests and shall promptly reimburse Agent therefor if Agent pays the same. 
Such amounts shall be Related Expenses hereunder.

 

59

--------------------------------------------------------------------------------


 

Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.

 

(a)           Guaranties and Security Documents.  Each Domestic Subsidiary (that
is not a Dormant Subsidiary) created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to Agent, for the benefit of the
Lenders, a Guaranty of Payment of all of the Obligations and a Security
Agreement and Mortgages, as appropriate, such agreements to be in form and
substance reasonably acceptable to Agent, along with any such other supporting
documentation, Security Documents, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
Agent.  At such time that a Subsidiary (that has been classified as a Dormant
Subsidiary) no longer meets the requirements of a Dormant Subsidiary,
Administrative Borrower shall provide to Agent prompt written notice thereof,
and shall provide, with respect to such Subsidiary, all of the documents
referenced in the foregoing sentence.

 

(b)           Pledge of Stock or Other Ownership Interest.  With respect to the
creation or acquisition of a Domestic Subsidiary or first-tier Foreign
Subsidiary of a Borrower, Borrowers shall deliver to Agent, for the benefit of
the Lenders, all of the share certificates (or other evidence of equity) owned
by a Credit Party pursuant to the terms of a Pledge Agreement executed by the
appropriate Credit Party; provided that (i) no Company shall be required to
pledge more than sixty-five percent (65%) of the outstanding voting shares or
other voting ownership interest of any Foreign Subsidiary, and (ii) if Agent, in
its reasonable discretion, after consultation with Administrative Borrower,
determines that the cost of delivery of any such share certificates is
impractical or cost-prohibitive, then Agent may agree to forego (until such time
as Agent determines it is practical to do so) the delivery of such share
certificates.

 

(c)           Perfection or Registration of Interest in Foreign Shares.  With
respect to any foreign shares pledged to Agent, for the benefit of the Lenders,
on or after the Closing Date, Agent shall at all times, in the discretion of
Agent or the Required Lenders, have the right to perfect, at Borrowers’ cost,
payable upon request therefor (including, without limitation, any foreign
counsel, or foreign notary, filing, registration or similar, fees, costs or
expenses), its security interest in such shares in the respective foreign
jurisdiction.

 

Section 5.21.  Restrictive Agreements.  Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to such Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to such
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to such Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law,
(ii) non-assignment provisions in leases or other agreements entered in the
ordinary course of business, or (iii) customary restrictions in security
agreements or mortgages securing Indebtedness or capital leases, of a Company to
the extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease.

 

60

--------------------------------------------------------------------------------

 


 

Section 5.22.  Other Covenants.  In the event that any Company shall enter into,
or shall have entered into, the Note Agreement (or the Convertible Subordinated
Documents), or any agreement evidencing Indebtedness of any Company or the
Companies in excess of the amount of Ten Million Dollars ($10,000,000) wherein
the covenants contained therein shall be more restrictive than the covenants set
forth herein, then the Companies shall be bound hereunder by such more
restrictive covenants with the same force and effect as if such covenants were
written herein.

 

Section 5.23.  Note Agreement.

 

(a)           Modifications.  EPIQ shall not, without the prior written consent
of Agent and the Required Lenders, amend, restate, supplement or otherwise
modify any of the Convertible Subordinated Documents to (i) increase the
principal amount outstanding thereunder, or (ii) change the date of any
principal or interest payment to an earlier date.

 

(b)           No Default.  No “Default” or “Event of Default”, as each term is
defined in the Convertible Subordinated Documents, (i) shall exist, or
(ii) shall exist immediately after the granting or continuation of any Loan.

 

(c)           Senior Indebtedness.  The Secured Obligations shall at all times
constitute indebtedness permitted under the terms of the Convertible
Subordinated Documents and “Senior Indebtedness”, as defined in the Convertible
Subordinated Documents, and permitted to be secured under the Convertible
Subordinated Documents.

 

(d)           Subordinated Indebtedness.  The Secured Obligations shall at all
times constitute senior indebtedness which is entitled to the benefits of the
subordination provisions of all outstanding Subordinated Indebtedness,
including, but not limited to, the Convertible Subordinated Indebtedness.

 

Section 5.24.  Collateral.  Each Borrower shall:

 

(a)           at all reasonable times and after reasonable prior notice, allow
Agent or any Lender by or through any of its officers, agents, employees,
attorneys, or accountants to (i) examine, inspect, and make extracts from such
Borrower’s books and other records, including, without limitation, the tax
returns of such Borrower; (ii) arrange for verification of such Borrower’s
Accounts, under reasonable procedures; and (iii) examine and inspect such
Borrower’s Inventory and Equipment, wherever located, under reasonable
procedures; provided that any such examination or verification shall be limited,
except during the continuance of an Event of Default, to one visit per year;

 

(b)           use commercially reasonable efforts to promptly furnish to Agent
or any Lender upon reasonable request (i) additional statements and information
with respect to the Collateral, and all writings and information relating to or
evidencing any of such Borrower’s Accounts (including, without limitation,
computer printouts or typewritten reports listing the mailing addresses of all
present Account Debtors), and (ii) any other writings and information as Agent
or such Lender may reasonably request;

 

61

--------------------------------------------------------------------------------


 

(c)           with respect to the securities account of EPIQ (#48604181) held at
Silicon Valley Bank, promptly cause to be delivered to Agent a Control Agreement
with respect thereto if at any time (i) the Leverage Ratio is equal to or
greater than 2.50 to 1.00, and the balance in such account exceeds Five Million
Dollars ($5,000,000), or (ii) the Leverage Ratio is less than 2.50 to 1.00 but
greater than or equal to 2.00 to 1.00, and the balance in such account exceeds
Ten Million Dollars ($10,000,000);

 

(d)           notify Agent in writing promptly upon the creation by any Company
of a Deposit Account not listed on Schedule 6.19 hereto and provide for the
execution of a Control Agreement with respect thereto, if required by Agent;

 

(e)           promptly notify Agent and the Lenders in writing of any
information that Borrowers have or may receive with respect to the Collateral or
the Real Property that might reasonably be determined to materially and
adversely affect the value thereof or the rights of Agent and the Lenders with
respect thereto;

 

(f)            maintain such Borrower’s Equipment (that is necessary in the
business of the Companies) in good operating condition and repair, ordinary wear
and tear and casualty loss excepted, making all necessary replacements thereof
in its reasonable business judgment so that the value and operating efficiency
thereof shall at all times be maintained and preserved;

 

(g)           deliver to Agent, to hold as security for the Secured Obligations,
within ten Business Days after the written request of Agent, all certificated
Investment Property owned by a Credit Party, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance reasonably satisfactory to Agent, or in the
event such Investment Property is in the possession of a securities intermediary
or credited to a securities account, execute with the related securities
intermediary an investment property control agreement over such securities
account in favor of Agent, for the benefit of the Lenders, in form and substance
reasonably satisfactory to Agent;

 

(h)           provide to Agent, on a quarterly basis (as necessary), a list of
any patents, trademarks or copyrights that have been federally registered during
such quarter; and

 

(i)            upon the reasonable request of Agent, promptly take such action
and promptly make, execute, and deliver all such additional and further items,
deeds, assurances, instruments and any other writings as Agent may from time to
time reasonably deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to Agent and the Lenders their respective rights
hereunder and in or to the Collateral and the Real Property.

 

Each Borrower hereby authorizes Agent, on behalf of the Lenders, to file U.C.C.
Financing Statements with respect to the Collateral.  All Related Expenses are
payable to Agent within thirty (30) days after demand therefor; after the
occurrence of an Event of Default, Agent may, at its option, debit Related
Expenses directly to any deposit account of a Company located at Agent or the
Loans.

 

62

--------------------------------------------------------------------------------


 

Section 5.25.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  Borrowers shall provide Agent with prompt written
notice with respect to any real property acquired by any Company subsequent to
the Closing Date with an individual value in excess of One Million Dollars
($1,000,000).  In addition to any other right Agent and the Lenders may have
pursuant to this Agreement or otherwise, upon written request of Agent, whenever
made, Borrowers shall grant to Agent as additional security for the Secured
Obligations, a Lien on such real property of each Borrower.  Borrowers agree,
promptly after the date of such written request, to secure all of such
Indebtedness by delivering to Agent security agreements, mortgages (or deeds of
trust, if applicable) or other documents, instruments or agreements or such
thereof as Agent may require.  In addition, if any Subsidiary acquires any
federally registered intellectual property (including, without limitation, any
patents, patent applications, trademarks, service marks, copyrights, licenses,
and rights with respect to the foregoing) subsequent to the Closing Date,
Borrowers shall promptly provide written notice to Agent and such Subsidiary
shall promptly execute and deliver an Intellectual Property Collateral
Assignment Agreement with respect to such federally registered intellectual
property.  Borrowers shall pay all recordation, legal and other expenses in
connection therewith.

 

Section 5.26.  Fiscal Year of Each Borrower.  No Borrower shall change the date
of its fiscal year end without the prior written consent of Agent.  As of the
Closing Date, the fiscal year end of each Borrower is December 31 of each year.

 

Section 5.27.  Amendment of Organizational Documents.  No Company shall amend
its Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any manner adverse to the Lenders, without the prior written consent of Agent.

 

Section 5.28.  Further Assurances.  Borrowers shall, promptly upon request by
Agent, or the Required Lenders through Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to the Collateral as Agent, or the Required Lenders through Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

 

ARTICLE VI.  REPRESENTATIONS AND WARRANTIES

 

Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify or be
in good standing would not reasonably be expected to result in a Material
Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

Schedule 6.1 hereto sets forth, as of the Closing Date, each Subsidiary of a
Borrower (and whether such Subsidiary is a Dormant Subsidiary), its state (or
jurisdiction) of formation, its relationship to a Borrower, including the
percentage of each class of stock or other equity interest owned by a Company,
the location of its chief executive office and its principal place of business. 
Each Borrower, directly or indirectly, owns all of the equity interests of each
of its Subsidiaries.

 

Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, moratorium and similar laws and by equitable
principles, whether considered at law or in equity.  The execution, delivery and
performance of the Loan Documents will not conflict with, result in a breach in
any of the provisions of, constitute a default under, or result in the creation
of a Lien (other than Liens permitted under Section 5.9 hereof) upon any assets
or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement.

 

Section 6.3.  Compliance with Laws and Contracts.  Except as would not
reasonably be expected to result in a Material Adverse Effect, each Company:

 

(a)           holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto;

 

(b)           is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices;

 

(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound;

 

(d)           has ensured that no Person who owns a controlling interest in a
Company or otherwise controls a Company is (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, or any other similar lists
maintained by OFAC pursuant to any authorizing statute, executive order or
regulation, or (ii) a Person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar executive orders;

 

(e)           is in material compliance with all applicable Bank Secrecy Act
(“BSA”) and anti-money laundering laws and regulations; and

 

64

--------------------------------------------------------------------------------


 

(f)            is in compliance, in all material respects, with the Patriot Act.

 

Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto and would not reasonably be expected to result in a Material
Adverse Effect, as of the Closing Date, there are (a) no lawsuits, actions,
investigations, examinations or other proceedings pending or, to the knowledge
of Borrowers, threatened against any Company, or in respect of which any Company
may have any liability, in any court or before or by any Governmental Authority,
arbitration board, or other tribunal, (b) no orders, writs, injunctions,
judgments, or decrees of any court or Governmental Authority to which any
Company is a party or by which the property or assets of any Company are bound,
and (c) no grievances, disputes, or controversies outstanding with any union or
other organization of the employees of any Company, or threats of work stoppage,
strike, or pending demands for collective bargaining.

 

Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all material property it purports to own, which property is free and clear of
all Liens, except those permitted under Section 5.9 hereof.  As of the Closing
Date, the Companies own the real property listed on Schedule 6.5 hereto.

 

Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against Collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first Lien on the Collateral to the extent such Lien may be
perfected by the filing of a U.C.C. Financing Statement.  No Company has entered
into any contract or agreement (other than a contract or agreement entered into
in connection with Indebtedness permitted pursuant to Section 5.8(h) hereof, the
purchase or lease of fixed assets or an intellectual property licensing
agreement that prohibits Liens on such fixed assets) that exists on or after the
Closing Date that would prohibit Agent or the Lenders from acquiring a Lien on,
or a collateral assignment of, any of the property or assets of any Company.

 

Section 6.7.  Tax Returns.  All federal and all material state, provincial and
local tax returns and other reports required by law to be filed in respect of
the income, business, properties and employees of each Company have been filed,
and all taxes, assessments, fees and other governmental charges that are due and
payable have been paid, except as otherwise permitted herein.  The provision for
taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.

 

Section 6.8.  Environmental Laws.  Each Company is in material compliance with
all material Environmental Laws, including, without limitation, all
Environmental Laws in all jurisdictions in which any Company owns or operates,
or has owned or operated, a facility or site, arranges or has arranged for
disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held any interest in real property or otherwise. 
No material litigation or

 

65

--------------------------------------------------------------------------------


 

proceeding arising under, relating to or in connection with any Environmental
Law is pending or, to the best knowledge of any officer of any Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company.  No
release, threatened release or disposal of hazardous waste, solid waste or other
wastes is occurring, or has occurred (other than those that are currently being
remediated in accordance with Environmental Laws), on, under or to any real
property in which any Company holds any interest or performs any of its
operations, in material violation of any material Environmental Law.  As used in
this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.

 

Section 6.9.  Locations.  As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto.  Schedule
6.9 hereto further specifies whether each location, as of the Closing Date,
(a) is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested.  As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Companies with
a value in excess of One Million Dollars ($1,000,000) are located.

 

Section 6.10.  Employee Benefits Plans.  Schedule 6.10 hereto identifies each
ERISA Plan as of the Closing Date.  Except as would not reasonably be expected
to result in a Material Adverse Effect:

 

(a)           no ERISA Event has occurred or is expected to occur with respect
to an ERISA Plan;

 

(b)           full payment has been made of all amounts that a Controlled Group
member is required, under applicable law or under the governing documents, to
have paid as a contribution to or a benefit under each ERISA Plan;

 

(c)           the liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements in accordance with GAAP;

 

(d)           no changes have occurred or are expected to occur that would cause
a material increase in the cost of providing benefits under the ERISA Plan;

 

(e)           with respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (i) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a);
(ii) the ERISA Plan and any associated trust have been amended to comply with
all such requirements as currently in effect, other than those requirements for
which a retroactive amendment can be made within the “remedial amendment period”
available under Code Section 401(b) (as extended under Treasury Regulations and
other Treasury pronouncements upon which taxpayers may rely); (iii) the ERISA
Plan and any

 

66

--------------------------------------------------------------------------------


 

associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code
Section 501(a) and, if applicable, that any cash or deferred arrangement under
the ERISA Plan qualifies under Code Section 401(k), unless the ERISA Plan was
first adopted at a time for which the above-described “remedial amendment
period” has not yet expired; (iv) the ERISA Plan currently satisfies the
requirements of Code Section 410(b), without regard to any retroactive amendment
that may be made within the above-described “remedial amendment period”; and
(v) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972; and

 

(f)            with respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

 

Section 6.11.  Consents or Approvals.  No material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.

 

Section 6.12.  Solvency.  Each Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that such
Borrower has incurred to Agent and the Lenders.  No Borrower is insolvent as
defined in any applicable state, federal or relevant foreign statute, nor will
any Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to Agent and the Lenders.  No Borrower is engaged or about to engage
in any business or transaction for which the assets retained by it are or will
be an unreasonably small amount of capital, taking into consideration the
obligations to Agent and the Lenders incurred hereunder.  No Borrower intends
to, nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.

 

Section 6.13.  Financial Statements.  The Consolidated financial statements of
EPIQ, for the fiscal year ended December 31, 2007 and the unaudited Consolidated
financial statements of EPIQ for the fiscal quarter ended March 31, 2008
furnished to Agent and the Lenders, are true and complete in all material
respects, have been prepared in accordance with GAAP, and fairly present in all
material respects the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending.  As of the Closing Date, since the dates of such statements, there
has been no material adverse change in any Company’s financial condition,
properties or business or any change in any Company’s accounting procedures.

 

Section 6.14.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit

 

67

--------------------------------------------------------------------------------


 

will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.

 

Section 6.15.  Material Agreements.  Except as disclosed on Schedule 6.15
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) real estate lease, whether as lessee or
lessor thereunder; (c) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Securities Exchange
Act of 1934, as amended) other than a Company; (d) management or employment
contract or contract for personal services with any of its Affiliates that is
not otherwise terminable at will or on less than ninety (90) days’ notice
without liability; or (e) collective bargaining agreement.

 

Section 6.16.  Intellectual Property.  Each Company owns or has the right to use
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
significant conflict with the rights of others.  Except as disclosed on Schedule
6.16 hereto, as of the Closing Date, no Subsidiary owns any federally registered
intellectual property, including, without limitation, any patents, patent
applications, trademarks, service marks, copyrights, licenses, and rights with
respect to the foregoing.

 

Section 6.17.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies. 
Schedule 6.17 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 6.18.  Deposit Accounts.  Schedule 6.18 hereto lists all banks (other
than payroll, tax withholding or trust accounts) and other financial
institutions at which any Company maintains deposit or other accounts as of the
Closing Date, and Schedule 6.18 hereto correctly identifies the name, address
and telephone number of each depository, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

Section 6.19.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents (excluding budgets and projections), contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained therein or in the Loan Documents not materially
misleading.  On the Closing Date, after due inquiry by Borrowers, there is no
known fact that any Company has not disclosed to Agent and the Lenders that has
or is likely to have a Material Adverse Effect.

 

Section 6.20.  Note Agreement.  No Event of Default (as defined in the Note
Agreement) or Default (as defined in the Note Agreement) exists, nor will any
such Event of Default or Default exist immediately after the granting of any
Loan or the issuance of any Letter of Credit under this Agreement.

 

68

--------------------------------------------------------------------------------


 

Section 6.21.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company”
required to be registered as such within the meaning of the Investment Company
Act of 1940, as amended, or (b) subject to any foreign, federal, state or local
statute or regulation limiting its ability to incur Indebtedness.

 

Section 6.22.  Subordinated Debt Documents.  No “default” or “event of default”
(as defined in any Subordinated Debt Document), or event with which the passage
of time or the giving of notice, or both, would cause a default or event of
default exists, nor will exist immediately after the granting of any Loan or the
issuance of any Letter of Credit under this Agreement.

 

Section 6.23.  Defaults.  No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VII. SECURITY

 

Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
each Borrower hereby grants to Agent, for the benefit of the Lenders, a security
interest in the Collateral.

 

Section 7.2.  Collections and Receipt of Proceeds by Borrowers.

 

(a)           Prior to the exercise by Agent and the Required Lenders of their
rights under Article IX hereof, both (i) the lawful collection and enforcement
of all of each Borrower’s Accounts, and (ii) the lawful receipt and retention by
each Borrower of all Proceeds of all of such Borrower’s Accounts and Inventory
shall be as the agent of Agent and the Lenders.

 

(b)           After the occurrence and during the continuance of an Event of
Default, upon written notice to Administrative Borrower from Agent, at the
election of the Required Lenders, a Cash Collateral Account shall be opened by
Borrowers at the main office of Agent (or such other office as shall be
designated by Agent) and all such lawful collections of each Borrower’s Accounts
and such Proceeds of each Borrower’s Accounts and Inventory shall be remitted
daily by such Borrower to Agent in the form in which they are received by such
Borrower, either by mailing or by delivering such collections and Proceeds to
Agent, appropriately endorsed for deposit in the Cash Collateral Account.  In
the event that such notice is given to Administrative Borrower from Agent, no
Borrower shall commingle such collections or Proceeds with any of such
Borrower’s other funds or property or the funds or property of any other
Borrower, but shall hold such collections and Proceeds separate and apart
therefrom upon an express trust for Agent, for the benefit of the Lenders.  In
such case, Agent may, in its sole discretion, and shall, at the request of the
Required Lenders, at any time and from time to time after the occurrence and
during the continuance of an Event of Default, apply all or any portion of the
account balance in the Cash Collateral Account as a credit against (i) the
outstanding principal or interest of the Loans, or (ii) any other Secured
Obligations in accordance with this Agreement.  If any remittance shall be
dishonored, or if, upon final payment, any claim with respect thereto shall be

 

69

--------------------------------------------------------------------------------


 

made against Agent on its warranties of collection, Agent may charge the amount
of such item against the Cash Collateral Account or any other Deposit Account
(other than a trust, tax withholding or payroll account) maintained by any
Borrower with Agent or with any other Lender, and, in any event, retain the same
and such Borrower’s interest therein as additional security for the Secured
Obligations.  Agent may, in its sole discretion, at any time and from time to
time, release funds from the Cash Collateral Account to Borrowers for use in the
business of Borrowers.  The balance in the Cash Collateral Account may be
withdrawn by Borrowers upon termination of this Agreement and payment in full of
all of the Secured Obligations (other than contingent indemnity obligations).

 

(c)           After the occurrence and during the continuance of an Event of
Default, at Agent’s written request, Borrowers shall cause all remittances
representing collections and Proceeds of Collateral to be mailed to a lockbox at
a location acceptable to Agent to which Agent shall have access for the
processing of such items in accordance with the provisions, terms and conditions
of the customary lockbox agreement of Agent.

 

(d)           Agent, or Agent’s designated agent, is hereby constituted and
appointed attorney-in-fact for each Borrower with authority and power to
endorse, after the occurrence and during the continuance of an Event of Default,
any and all instruments, documents, and chattel paper upon the failure of
Borrowers to do so.  Such authority and power, being coupled with an interest,
shall be (i) irrevocable until all of the Secured Obligations (other than
contingent indemnity obligations) are paid, (ii) exercisable by Agent at any
time and without any request upon such Borrower by Agent to so endorse, and
(iii) exercisable in the name of Agent or such Borrower.  Each Borrower hereby
waives presentment, demand, notice of dishonor, protest, notice of protest, and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof.  Neither Agent nor the Lenders shall be bound or
obligated to take any action to preserve any rights therein against prior
parties thereto.

 

Section 7.3.  Collections and Receipt of Proceeds by Agent.  Each Borrower
hereby constitutes and appoints Agent, or Agent’s designated agent, as such
Borrower’s attorney-in-fact to exercise at any time, after the occurrence and
during the continuance of an Event of Default, all or any of the following
powers which, being coupled with an interest, shall be irrevocable until the
complete and full payment of all of the Secured Obligations (other than
contingent indemnity obligations):

 

(a)           to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of Agent or such Borrower, any and all of such
Borrower’s cash, instruments, chattel paper, documents, Proceeds of Accounts,
Proceeds of Inventory, collection of Accounts, and any other writings relating
to any of the Collateral;

 

(b)           to transmit to Account Debtors, on any or all of such Borrower’s
Accounts, notice of assignment to Agent, for the benefit of the Lenders, thereof
and the security interest therein, and to request from such Account Debtors at
any time, in the name of Agent or such Borrower, information concerning such
Borrower’s Accounts and the amounts owing thereon;

 

70

--------------------------------------------------------------------------------


 

(c)                                  to transmit to purchasers of any or all of
such Borrower’s Inventory, notice of Agent’s security interest therein, and to
request from such purchasers at any time, in the name of Agent or such Borrower,
information concerning such Borrower’s Inventory and the amounts owing thereon
by such purchasers;

 

(d)                                 to notify and require Account Debtors on
such Borrower’s Accounts and purchasers of such Borrower’s Inventory to make
payment of their indebtedness directly to Agent;

 

(e)                                  to take or bring, in the name of Agent or
such Borrower, all steps, actions, suits, or proceedings deemed by Agent
necessary or desirable to effect the receipt, enforcement, and collection of the
Collateral; and

 

(f)                                    to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same, into such Borrower’s Cash Collateral Account or, at the
option of Agent, to apply them as a payment against the Loans or any other
Secured Obligations in accordance with this Agreement.

 

Section 7.4.  Use of Inventory and Equipment.  Until the exercise by Agent and
the Required Lenders of their rights under Article IX hereof, each Borrower may
(a) retain possession of and use its Inventory and Equipment in any lawful
manner not inconsistent with this Agreement or with the terms, conditions, or
provisions of any policy of insurance thereon; (b) sell or lease its Inventory
in the ordinary course of business or as otherwise permitted by this Agreement;
provided that a sale or lease in the ordinary course of business does not
include a transfer in partial or total satisfaction of an Indebtedness; and
(c) use and consume any raw materials or supplies, the use and consumption of
which are necessary in order to carry on such Borrower’s business.

 

ARTICLE VIII.  EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation (other than those specified in subpart
(b) hereof) shall not be paid in full when due and payable or within three
Business Days thereafter, or (b) the principal of any Loan or any reimbursement
obligation under any Letter of Credit that has been drawn, shall not be paid in
full when due and payable.

 

Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.22 or 5.23(b),
(c) or (d) hereof.

 

Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days

 

71

--------------------------------------------------------------------------------


 

after the earlier of (a) any Financial Officer of such Company becomes aware of
the occurrence thereof, or (b) the giving of written notice thereof to
Administrative Borrower by Agent or the Required Lenders that the specified
Default is to be remedied.

 

Section 8.4.  Representations and Warranties.  If any representation or warranty
made in any Loan Document shall be false or misleading in any material respect.

 

Section 8.5.  Cross Default.

 

(a)                                  Convertible Subordinated Indebtedness.  If
(i) any event of default (as each term or similar term is defined in any
Convertible Subordinated Document) shall occur under any Convertible
Subordinated Document or any agreement executed in connection therewith, or
(ii) the Indebtedness incurred in connection with any Convertible Subordinated
Note shall be accelerated for any reason.

 

(b)                                 Other Cross Defaults.  If any Company shall
default in the payment of principal, interest or fees due and owing (i) in an
amount in excess of One Million Dollars ($1,000,000) beyond any period of grace
provided with respect thereto; or (ii) under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.

 

Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders reasonably determine would have a Material Adverse
Effect, or (b) results in a Lien on assets of the Companies in excess of Two
Million Dollars ($2,000,000).

 

Section 8.7.  Change in Control.  If  any Change in Control shall occur.

 

Section 8.8.  Judgments.  There is entered against any Company (a) a final
judgment or order for the payment of money by a court of competent jurisdiction,
that remains unpaid or unstayed and undischarged for a period (during which
execution shall not be effectively stayed) of sixty (60) days after the date on
which the right to appeal has expired, provided that the aggregate of all such
judgments for all such Companies, shall exceed Five Million Dollars ($5,000,000)
(less (i) any amount that will be covered by the proceeds of insurance and is
not subject to dispute by the insurance provider and (ii) any money judgment to
the extent such amounts are provided by funds in a valid escrow account or
similar arrangement); or (b) any one or more non-monetary final judgments that
are not covered by insurance, or, if covered by insurance, for which the
insurance company has not agreed to or acknowledged coverage, and that, in
either case, the Required Lenders reasonably determine have, or could be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (i) enforcement proceedings are commenced by the prevailing
party or any creditor upon such judgment or order, or (ii) there is a period of
ten consecutive Business Days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect.

 

72

--------------------------------------------------------------------------------


 

Section 8.9.  Security.  If any Lien granted in this Agreement or any other Loan
Document in favor of Agent, for the benefit of the Lenders, shall be determined
to be (a) void, voidable or invalid, or is subordinated or not otherwise given
the priority contemplated by this Agreement with respect to any material amount
of Collateral and the Credit Parties have failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by Agent, in its reasonable discretion).

 

Section 8.10.  Validity of Loan Documents.  (a) Any material provision of any
material Loan Document shall at any time for any reason cease to be valid,
binding and enforceable against any Credit Party; (b) the validity, binding
effect or enforceability of any Loan Document against any Credit Party shall be
contested by any Credit Party; (c) any Credit Party shall deny that it has any
or further liability or obligation under any Loan Document; or (d) any Loan
Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative in any material respect or in any material way cease
to give or provide to Agent and the Lenders the benefits purported to be created
thereby.

 

Section 8.11.  Solvency.  If a Borrower, Epiq Class Action & Claims
Solutions, Inc. or any other Company with assets over Five Million Dollars
($5,000,000) shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business, (b) generally not pay its debts as such debts become due,
(c) make a general assignment for the benefit of creditors, (d) apply for or
consent to the appointment of an interim receiver, a receiver, a receiver and
manager, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee, liquidator, agent or other similar official of all or a
substantial part of its assets or of such Company, (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under Title 11 of
the United States Code, or under any other bankruptcy insolvency, liquidation,
winding-up, corporate or similar statute or law, foreign, federal, state or
provincial, in any applicable jurisdiction, now or hereafter existing, as any of
the foregoing may be amended from time to time, or other applicable statute for
jurisdictions outside of the United States, as the case may be, (f) file a
voluntary petition in bankruptcy, or file a proposal or notice of intention to
file a proposal or have an involuntary proceeding filed against it and the same
shall continue undismissed for a period of sixty (60) days from commencement of
such proceeding or case, or file a petition, an answer, or an application or a
proposal seeking reorganization or an arrangement with creditors or seeking to
take advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, (g) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company, or
(h) take, or omit to take, any action in order thereby to effect any of the
foregoing.

 

73

--------------------------------------------------------------------------------


 

ARTICLE IX.  REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere:

 

Section 9.1.  Optional Defaults.  If any Event of Default referred to in
Section 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur,
Agent may, with the consent of the Required Lenders, and shall, at the written
request of the Required Lenders, give written notice to Borrowers to:

 

(a)                                  terminate the Commitment, if not previously
terminated, and, immediately upon such election, the obligations of the Lenders,
and each thereof, to make any further Loan, and the obligation of the Fronting
Lender to issue any Letter of Credit, immediately shall be terminated; and/or

 

(b)                                 accelerate the maturity of all of the
Obligations (if the Obligations are not already due and payable), whereupon all
of the Obligations shall become and thereafter be immediately due and payable in
full without any presentment or demand and without any further or other notice
of any kind, all of which are hereby waived by each Borrower.

 

Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.11 hereof shall occur:

 

(a)                                  all of the Commitment shall automatically
and immediately terminate, if not previously terminated, and no Lender
thereafter shall be under any obligation to grant any further Loan, nor shall
the Fronting Lender be obligated to issue any Letter of Credit; and

 

(b)                                 the principal of and interest then
outstanding on all of the Loans, and all of the other Obligations, shall
thereupon become and thereafter be immediately due and payable in full (if the
Obligations are not already due and payable), all without any presentment,
demand or notice of any kind, which are hereby waived by each Borrower.

 

Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, Borrowers shall immediately
deposit with Agent, as security for the obligations of Borrowers and any
Guarantor of Payment to reimburse Agent and the Lenders for any then outstanding
Letters of Credit, cash equal to the sum of the aggregate undrawn balance of any
then outstanding Letters of Credit.  Agent and the Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender (or any affiliate of such Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of Borrowers and any Guarantor of Payment to reimburse Agent and the
Lenders for any then outstanding Letters of Credit.

 

Section 9.4.  Offsets.  If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrowers or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased

 

74

--------------------------------------------------------------------------------


 

or to be purchased pursuant to Sections 2.2(b), 2.2(c) or 9.5 hereof), whether
or not the same shall then have matured, any and all deposit (general or special
(but excluding trust, tax withholding and payroll accounts)) balances and all
other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of any Borrower or Guarantor of
Payment, all without notice to or demand upon any Borrower or any other Person,
all such notices and demands being hereby expressly waived by each Borrower.

 

Section 9.5.  Equalization Provisions.  Each Lender agrees with the other
Lenders that if it, at any time, shall obtain any Advantage over the other
Lenders or any thereof in respect of the Obligations (except as to Swing Loans
and Letters of Credit prior to Agent’s giving of notice to participate and
except under Article III hereof), it shall purchase from the other Lenders, for
cash and at par, such additional participation in the Obligations as shall be
necessary to nullify the Advantage.  If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery.  Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of any  Borrower on any
Indebtedness owing by any Borrower pursuant to this Agreement (whether by
voluntary payment, by realization upon security, by reason of offset of any
deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise), it will apply
such payment first to any and all Indebtedness owing by such Borrower to that
Lender pursuant to this Agreement (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 9.5 or any
other section of this Agreement).  Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders or any thereof pursuant to
this Section 9.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

 

Section 9.6.  Collateral.  Upon the occurrence and during the continuance of an
Event of Default and at all times thereafter, Agent and the Lenders shall have
the rights and remedies of a secured party under the U.C.C., in addition to the
rights and remedies of a secured party provided elsewhere within this Agreement,
in any other Related Writing executed by any Borrower or otherwise provided in
law or equity.  Agent may require Borrowers to assemble the Collateral, which
each Borrower agrees to do, and make it available to Agent and the Lenders at a
reasonably convenient place to be designated by Agent. Agent may, with or
without notice to or demand upon such Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any thereof, may be found and to take possession
thereof (including anything found in or on the Collateral that is not
specifically described in this Agreement, each of which findings shall  be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to such Borrower.  After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Borrower personally or any
other Person or property, all of which each Borrower hereby waives, and upon
such terms and in such manner as

 

75

--------------------------------------------------------------------------------


 

Agent may deem advisable, Agent, in its discretion, may sell, assign, transfer
and deliver any of the Collateral at any time, or from time to time.  No prior
notice need be given to any Borrower or to any other Person in the case of any
sale of Collateral that Agent determines to be perishable or to be declining
speedily in value or that is customarily sold in any recognized market, but in
any other case Agent shall give Borrowers not fewer than ten days prior notice
of either the time and place of any public sale of the Collateral or of the time
after which any private sale or other intended disposition thereof is to be
made.  Each Borrower waives advertisement of any such sale and (except to the
extent specifically required by the preceding sentence) waives notice of any
kind in respect of any such sale.  At any such public sale, Agent or the Lenders
may purchase the Collateral, or any part thereof, free from any right of
redemption, all of which rights each Borrower hereby waives and releases.  After
deducting all Related Expenses, and after paying all claims, if any, secured by
Liens having precedence over this Agreement, Agent may apply the net proceeds of
each such sale to or toward the payment of the Secured Obligations, whether or
not then due, in such order and by such division as Agent, in its sole
discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to Borrowers, and each Borrower shall remain liable for any
deficiency.  In addition, Agent shall at all times have the right to obtain new
appraisals of any Borrower or the Collateral, the cost of which shall be paid by
Borrowers.

 

Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled.  Agent
shall exercise the rights under this Article IX and all other collection efforts
on behalf of the Lenders and no Lender shall act independently with respect
thereto, except as otherwise specifically set forth in this Agreement.

 

Section 9.8.  Application of Proceeds.

 

(a)                                  Payments Prior to Exercise of Remedies. 
Prior to the exercise by Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that Agent
shall have the right at all times to apply any payment received from Borrowers
first to the payment of all obligations (to the extent not paid by Borrowers)
incurred by Agent pursuant to Section 11.5 hereof and to the payment of Related
Expenses.

 

(b)                                 Payments Subsequent to Exercise of
Remedies.  After the exercise by Agent or the Required Lenders of remedies under
this Agreement or the other Loan Documents, all monies received by Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

 

(i)                                     first, to the payment of all obligations
(to the extent not paid by Borrowers) incurred by Agent pursuant to Section 11.5
hereof and to the payment of Related Expenses;

 

76

--------------------------------------------------------------------------------


 

(ii)                                  second, to the payment pro rata of
(A) interest then accrued and payable on the outstanding Loans, (B) any fees
then accrued and payable to Agent, and (C) any fees then accrued and payable to
any Fronting Lender or the holders of the Letter of Credit Commitment in respect
of the Letter of Credit Exposure;

 

(iii)                               third, for payment of (A) principal
outstanding on the Loans and the Letter of Credit Exposure, on a pro rata basis
to the Lenders, based upon each such Lender’s Commitment Percentage, provided
that the amounts payable in respect of the Letter of Credit Exposure shall be
held and applied by Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subsection (iii),
(B) the Indebtedness under any Hedge Agreement with a Lender, such amount to be
based upon the net termination obligation of Borrowers under such Hedge
Agreement, and (C) the Bank Product Obligations owing to Lenders under Bank
Product Agreements; with such payment to be pro rata among (A), (B) and (C) of
this subsection (iii); and

 

(iv)                              finally, any remaining surplus after all of
the Secured Obligations have been paid in full, to Borrowers or to whomsoever
shall be lawfully entitled thereto.

 

ARTICLE X.  THE AGENT

 

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

 

Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto.  Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrowers or any
other Company, or the financial condition of Borrowers or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents.  Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other

 

77

--------------------------------------------------------------------------------


 

Loan Document or otherwise exist against Agent.  Without limiting the generality
of the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

 

Section 10.2.  Note Holders.  Agent may treat the payee of any Note as the
holder thereof (or, if there is no Note, the holder of the interest as reflected
on the books and records of Agent) until written notice of transfer shall have
been filed with Agent, signed by such payee and in form satisfactory to Agent.

 

Section 10.3.  Consultation With Counsel.  Agent may consult with legal counsel
selected by Agent and shall not be liable for any action taken or suffered in
good faith by Agent in accordance with the opinion of such counsel.

 

Section 10.4.  Documents.  Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 10.5.  Agent and Affiliates.  KeyBank and its affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender.  Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders.  With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.

 

Section 10.6.  Knowledge of Default.  Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
Agent has received written notice from a Lender or Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  In the event that Agent receives such a
notice, Agent shall give notice thereof to the Lenders.  Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable, in its discretion, for the protection of the
interests of the holders of the Obligations.

 

78

--------------------------------------------------------------------------------


 

Section 10.7.  Action by Agent.  Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement.  Agent shall
incur no liability under or in respect of this Agreement by acting upon any
notice, certificate, warranty or other paper or instrument believed by it to be
genuine or authentic or to be signed by the proper party or parties, or with
respect to anything that it may do or refrain from doing in the reasonable
exercise of its judgment, or that may seem to it to be necessary or desirable in
the premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent’s acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders.

 

Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
transfer of assets permitted by Section 5.12 hereof (or otherwise permitted
pursuant to this Agreement) where the proceeds of such transfer are applied in
accordance with the terms of this Agreement to the extent required to be so
applied, Agent, at the request and expense of Borrowers, is hereby authorized by
the Lenders to (a) release such Collateral from this Agreement, (b) release a
Guarantor of Payment in connection with such permitted transfer, and (c) duly
assign, transfer and deliver to the affected Company (without recourse and
without any representation or warranty) such Collateral as is then (or has been)
so transferred or released and as may be in possession of Agent and has not
theretofore been released pursuant to this Agreement.

 

Section 10.9.  Delegation of Duties.  Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties.  Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.

 

Section 10.10.  Indemnification of Agent.  The Lenders agree to indemnify Agent
(to the extent not reimbursed by Borrowers) ratably, according to their
respective Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees and expenses) or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by or asserted against
Agent in its capacity as agent in any way relating to or arising out of this
Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses or disbursements resulting from Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction, or from any
action taken or omitted by Agent in any capacity other than as agent under this
Agreement or any other Loan Document.  No action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10.  The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment,

 

79

--------------------------------------------------------------------------------


 

any foreclosure under, or modification, release or discharge of, any or all of
the Loan Documents, termination of this Agreement and the resignation or
replacement of the agent.

 

Section 10.11.  Successor Agent.  Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Administrative Borrower
and the Lenders.  If Agent shall resign under this Agreement, then either
(a) the Required Lenders shall appoint from among the Lenders a successor agent
for the Lenders (with the consent of Administrative Borrower so long as an Event
of Default has not occurred and is continuing, and which consent shall not be
unreasonably withheld), or (b) if a successor agent shall not be so appointed
and approved within the thirty (30) day period following Agent’s notice to the
Lenders of its resignation, then Agent shall appoint a successor agent that
shall serve as agent until such time as the Required Lenders appoint a successor
agent.  If no successor agent has accepted appointment as Agent by the date that
is thirty (30) days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective, and
the Lenders shall assume and perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.  Upon its appointment, such successor agent shall succeed to the
rights, powers and duties as agent, and the term “Agent” means such successor
effective upon its appointment, and the former agent’s rights, powers and duties
as agent shall be terminated without any other or further act or deed on the
part of such former agent or any of the parties to this Agreement.  After any
retiring Agent’s resignation as Agent, the provisions of this Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement and the other Loan Documents.

 

Section 10.12.  Fronting Lender.  The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith.  The Fronting Lender shall have all of the
benefits and immunities (a) provided to Agent in Article IX hereof with respect
to any acts taken or omissions suffered by the Fronting Lender in connection
with the Letters of Credit and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent”, as
used in Article IX hereof, included the Fronting Lender with respect to such
acts or omissions, and (b) as additionally provided in this Agreement with
respect to the Fronting Lender.

 

Section 10.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans.  The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in Article X hereof
with respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in
Article X hereof, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.

 

Section 10.14.  Agent May File Proofs of Claim.  In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Credit
Party, (a) Agent (irrespective of whether the principal of any Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on any Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to

 

80

--------------------------------------------------------------------------------


 

(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent.  Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 10.15.  No Reliance on Agent’s Customer Identification Program.  Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti terrorism law, including any programs involving any of the
following items relating to or in connection with Borrowers, their respective
Affiliates or agents, the Loan Documents or the transactions hereunder: (a) any
identity verification procedures, (b) any record keeping, (c) any comparisons
with government lists, (d) any customer notices or (e) any other procedures
required under the CIP Regulations or such other laws.

 

Section 10.16.  Other Agents.  Agent shall have the continuing right from time
to time to designate one or more Lenders (or its or their affiliates as
“syndication agent”, “documentation agent”, “book runner”, “lead arranger”,
“arrangers” or other designations for purposes hereof, but (a) any such
designation shall have no substantive effect, and (b) any such Lender and its
affiliates shall have no additional powers, duties or responsibilities as a
result thereof.

 

ARTICLE XI.  MISCELLANEOUS

 

Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender.  Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has

 

81

--------------------------------------------------------------------------------


 

no duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto (other than
such notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter.  Each Lender further represents
that it has reviewed each of the Loan Documents, and has received copies of and
reviewed the Convertible Subordinated Documents, including, but not limited to,
the conditions relating to the status of the Obligations as Senior Indebtedness
(as defined in the Convertible Subordinated Notes).

 

Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of Agent, any Lender or the holder of any Note (or, if there is no
Note, the holder of the interest as reflected on the books and records of Agent)
in exercising any right, power or remedy hereunder or under any of the Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder
or under any of the Loan Documents.  The remedies herein provided are cumulative
and in addition to any other rights, powers or privileges held under any of the
Loan Documents or by operation of law, by contract or otherwise.

 

Section 11.3.  Amendments, Waivers and Consents.

 

(a)                                  General Rule.  No amendment, modification,
termination, or waiver of any provision of any Loan Document nor consent to any
variance therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)                                 Exceptions to the General Rule.  Anything
herein to the contrary notwithstanding, unanimous consent of the Lenders shall
be required with respect to (i) any increase in the Commitment hereunder (except
as specified in Section 2.9(b) hereof), (ii) the extension of maturity of the
Loans, the payment date of interest or scheduled principal thereunder, or the
payment date of commitment or other fees payable hereunder, (iii) any reduction
in the stated rate of interest on the Loans (provided that the institution of
the Default Rate and a subsequent removal of the Default Rate shall not
constitute a decrease in interest rate pursuant to this Section 11.3), or in any
amount of interest or scheduled principal due on any Loan, or any reduction in
the stated rate of commitment fees payable hereunder or any change in the manner
of pro rata application of any payments made by Borrowers to the Lenders
hereunder, (iv) any change in any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (v) the release of any
Borrower or Guarantor of Payment or material amount of collateral, except as
specifically permitted hereunder, securing the Secured Obligations, or (vi) any
amendment to this Section 11.3 or Section 9.5 or 9.8 hereof.

 

(c)                                  Provisions Relating to Special Rights and
Duties.  No provision of this Agreement affecting Agent in its capacity as such
shall be amended, modified or waived without the consent of Agent.  No provision
of this Agreement relating to the rights or duties of the Fronting Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Fronting Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender

 

82

--------------------------------------------------------------------------------


 

in its capacity as such shall be amended, modified or waived without the consent
of the Swing Line Lender.

 

(d)                                 Replacement of Non-Consenting Lender or
Insolvent Lender.  If, in connection with any proposed amendment, waiver or
consent hereunder, (i) the consent of all Lenders is required, but only the
consent of Required Lenders is obtained, or (ii) the consent of Required Lenders
is required, but the consent of Lenders holding fifty-one percent (51%) or more
is not obtained (any Lender withholding consent as described in subsection
(a) and (b) hereof being referred to as a “Non-Consenting Lender”), then, so
long as Agent is not the Non-Consenting Lender, Agent may, at the sole expense
of Borrowers, upon notice to such Non-Consenting Lender and Administrative
Borrower, require such Non-Consenting Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.10 hereof)
all of its interests, rights and obligations under this Agreement to an Eligible
Transferee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that such Non-Consenting
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from such Eligible Transferee (to the extent of
such outstanding principal and accrued interest and fees) or Borrowers (in the
case of all other amounts, including any breakage compensation under Article III
hereof).  To the extent that a Lender is insolvent and unable to meet its
funding obligations as set forth in this Agreement, Agent shall, at the request
of Administrative Borrower and upon notice to such Lender, require such Lender
to assign and delegate all of its interests, rights and obligations under this
Agreement as if such Lender were a Non-Consenting Lender.

 

(e)                                  Generally.  Notice of amendments, waivers
or consents ratified by the Lenders hereunder shall be forwarded by Agent to all
of the Lenders.  Each Lender or other holder of a Note (or if there is no Note,
the holder of the interest as reflected on the books and records of Agent) (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 11.3, regardless of its
failure to agree thereto.

 

Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature
pages of this Agreement, if to a Lender, mailed or delivered to it, addressed to
the address of such Lender specified on the signature pages of this Agreement,
or, as to each party, at such other address as shall be designated by such party
in a written notice to each of the other parties.  All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when hand delivered, delivered by overnight courier
or two Business Days after being deposited in the mails with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day), except that notices from a Borrower to Agent or the
Lenders pursuant to any of the provisions hereof shall not be effective until
received by Agent or the Lenders, as the case may be.  For purposes of
Article II hereof, Agent shall be entitled to rely on telephonic instructions
from any person that Agent in good faith believes is an Authorized Officer and
Borrowers shall hold Agent and each Lender harmless from any loss, cost or
expense resulting from any such reliance.

 

83

--------------------------------------------------------------------------------


 

Section 11.5.  Costs, Expenses and Taxes.  Borrowers agree to pay on demand all
reasonable out-of-pocket costs and

expenses of Agent and all Related Expenses, including, but not limited to
(a) syndication, administration, travel and out-of-pocket expenses, including
but not limited to attorneys’ fees and expenses (excluding allocated costs of
in-house counsel), of Agent in connection with the preparation, negotiation and
closing of the Loan Documents and the administration of the Loan Documents, and
the collection and disbursement of all funds hereunder and the other instruments
and documents to be delivered hereunder, (b) extraordinary expenses of Agent in
connection with the administration of the Loan Documents and the other
instruments and documents to be delivered hereunder, and (c) the reasonable fees
and out-of-pocket expenses of special counsel for Agent, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto.  Borrowers also agree to pay on demand all costs
and expenses (including Related Expenses) of Agent and the Lenders, including
reasonable attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any Related Writing.  In
addition, Borrowers shall pay any and all stamp, transfer, documentary and other
taxes, assessments, charges and fees payable or determined to be payable in
connection with the execution and delivery of the Loan Documents, and the other
instruments and documents to be delivered hereunder, and agree to hold Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or failure to pay such taxes or fees, other
than those liabilities resulting from the gross negligence or willful misconduct
of Agent, or, with respect to amounts owing to a Lender, such Lender, in each
case as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.5 shall survive any termination of this
Agreement.

 

Section 11.6.  Indemnification.  Each Borrower agrees to defend, indemnify and
hold harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and  employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees but excluding anticipated profits) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against Agent or any Lender in connection with any investigative,
administrative or judicial proceeding (whether or not such Lender or Agent shall
be designated a party thereto) or any other claim by any Person relating to or
arising out of any Loan Document or any actual or proposed use of proceeds of
the Loans or any of the Obligations, or any activities of any Company or its
Affiliates; provided that no Lender nor Agent shall have the right to be
indemnified under this Section 11.6 for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction.  All obligations
provided for in this Section 11.6 shall survive any termination of this
Agreement.

 

Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by Agent or the Lenders pursuant hereto shall be
deemed to constitute Agent or the Lenders a partnership, association, joint
venture or other entity.  No default by any Lender hereunder shall excuse the
other Lenders from any obligation under this Agreement; but no Lender shall have
or acquire any additional obligation of any kind by reason of such default.  The
relationship between Borrowers and the Lenders with respect to the Loan
Documents and

 

84

--------------------------------------------------------------------------------


 

the Related Writings is and shall be solely that of debtors and creditors,
respectively, and neither Agent nor any Lender shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

 

Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and by facsimile signature, each of which counterparts when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

Section 11.9.  Binding Effect; Borrowers’ Assignment.  This Agreement shall
become effective when it shall have been executed by each Borrower, Agent and
each Lender and thereafter shall be binding upon and inure to the benefit of
each Borrower, Agent and each of the Lenders and their respective successors and
permitted assigns, except that no Borrower shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of
Agent and all of the Lenders.

 

Section 11.10.  Lender Assignments.

 

(a)                                  Assignments of Commitments.  Each Lender
shall have the right at any time or times to assign to an Eligible Transferee
(other than to a Lender that shall not be in compliance with this Agreement),
without recourse, all or a percentage of all of the following: (i) such Lender’s
Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s Notes, and
(iv) such Lender’s interest in any Letter of Credit or Swing Loan, and any
participation purchased pursuant to Section 2.2(b) or (c), or Section 9.5
hereof.

 

(b)                                 Prior Consent.  No assignment may be
consummated pursuant to this Section 11.10 without the prior written consent of
Administrative Borrower and Agent (other than an assignment by any Lender to any
affiliate of such Lender which affiliate is an Eligible Transferee and either
wholly-owned by a Lender or is wholly-owned by a Person that wholly owns, either
directly or indirectly, such Lender, or to another Lender), which consent of
Administrative Borrower and Agent shall not be unreasonably withheld; provided
that the consent of Administrative Borrower shall not be required if, at the
time of the proposed assignment, any Default or Event of Default shall then
exist.  Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.

 

(c)                                  Minimum Amount.  Each such assignment shall
be in a minimum amount of the lesser of Five Million Dollars ($5,000,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d)                                 Assignment Fee.  Unless the assignment shall
be to an affiliate of the assignor or the assignment shall be due to merger of
the assignor or for regulatory purposes, either the assignor or the assignee
shall remit to Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

 

85

--------------------------------------------------------------------------------


 

(e)                                  Assignment Agreement.  Unless the
assignment shall be due to merger of the assignor or a collateral assignment for
regulatory purposes, the assignor shall (i) cause the assignee to execute and
deliver to Administrative Borrower and Agent an Assignment Agreement, and
(ii) execute and deliver, or cause the assignee to execute and deliver, as the
case may be, to Agent such additional amendments, assurances and other writings
as Agent may reasonably require.

 

(f)                                    Non-U.S. Assignee.  If the assignment is
to be made to an assignee that is organized under the laws of any jurisdiction
other than the United States or any state thereof, the assignor Lender shall
cause such assignee, at least five Business Days prior to the effective date of
such assignment, (i) to represent to the assignor Lender (for the benefit of the
assignor Lender, Agent and Borrowers) that under applicable law and treaties no
taxes will be required to be withheld by Agent, Borrowers or the assignor with
respect to any payments to be made to such assignee in respect of the Loans
hereunder, (ii) to furnish to the assignor Lender (and, in the case of any
assignee registered in the Register (as defined below), Agent and Borrowers)
either U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY or U.S. Internal
Revenue Service Form W-8BEN, as applicable (wherein such assignee claims
entitlement to complete exemption from U.S. federal withholding tax on all
payments hereunder), and (iii) to agree (for the benefit of the assignor, Agent
and Borrowers) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to Agent and Borrowers) a new Form W-8ECI
or Form W-8BEN, as applicable, upon the expiration or obsolescence of any
previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.

 

(g)                                 Deliveries by Borrowers.  Upon satisfaction
of all applicable requirements specified in subsections (a) through (f) above,
Borrowers shall execute and deliver (i) to Agent, the assignor and the assignee,
any consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by Borrowers in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
Administrative Borrower marked “replaced”.

 

(h)                                 Effect of Assignment.  Upon satisfaction of
all applicable requirements set forth in subsections (a) through (g) above, and
any other condition contained in this Section 11.10, (i) the assignee shall
become and thereafter be deemed to be a “Lender” for the purposes of this
Agreement, (ii) the assignor shall be released from its obligations hereunder to
the extent that its interest has been assigned, (iii) in the event that the
assignor’s entire interest has been assigned, the assignor shall cease to be and
thereafter shall no longer be deemed to be a “Lender” and (iv) the signature
pages hereto and Schedule 1 hereto shall be automatically amended, without
further action, to reflect the result of any such assignment.

 

(i)                                     Agent to Maintain Register.  Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time.

 

86

--------------------------------------------------------------------------------


 

The entries in the Register shall be conclusive, in the absence of manifest
error, and Borrowers, Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loan recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note held by it); provided that:

 

(a)                                  any such Lender’s obligations under this
Agreement and the other Loan Documents shall remain unchanged;

 

(b)                                 such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations;

 

(c)                                  the parties hereto shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

(d)                                 such Participant shall be bound by the
provisions of Section 9.5 hereof, and the Lender selling such participation
shall obtain from such Participant a written confirmation of its agreement to be
so bound; and

 

(e)                                  no Participant (unless such Participant is
itself a Lender) shall be entitled to require such Lender to take or refrain
from taking action under this Agreement or under any other Loan Document, except
that such Lender may agree with such Participant that such Lender will not,
without such Participant’s consent, take action of the type described as
follows:

 

(i)                                     increase the portion of the
participation amount of any Participant over the amount thereof then in effect,
or extend the Commitment Period, without the written consent of each Participant
affected thereby; or

 

(ii)                                  reduce the principal amount of or extend
the time for any payment of principal of any Loan, or reduce the rate of
interest or extend the time for payment of interest on any Loan, or reduce the
commitment fee, without the written consent of each Participant affected
thereby.

 

Borrowers agree that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrowers
shall not increase as a result of such transfer and Borrowers shall have no
obligation to any Participant.

 

87

--------------------------------------------------------------------------------


 

Section 11.12.  Patriot Act Notice.  Each Lender and Agent (for itself and not
on behalf of any other party) hereby notifies the Credit Parties that, pursuant
to the requirements of the Patriot Act, such Lender and Agent are required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the name and address of the Credit Parties and other
information that will allow such Lender or Agent, as applicable, to identify the
Credit Parties in accordance with the Patriot Act.  Each Borrower shall provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by Agent or a Lender in order to assist Agent or such
Lender in maintaining compliance with the Patriot Act.

 

Section 11.13.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.14.  Investment Purpose.  Each of the Lenders represents and warrants
to Borrowers that it is entering into this Agreement with the present intention
of acquiring any Note issued pursuant hereto (or, if there is no Note, the
interest as reflected on the books and records of Agent) for investment purposes
only and not for the purpose of distribution or resale, it being understood,
however, that each Lender shall at all times retain full control over the
disposition of its assets.

 

Section 11.15.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 11.16.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any
rule of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.17.  Governing Law; Submission to Jurisdiction.

 

(a)                                  Governing Law.  This Agreement, each of the
Notes and any Related Writing shall be governed by and construed in accordance
with the laws of the State of Ohio and the respective rights and obligations of
Borrowers, Agent, and the Lenders shall be governed by Ohio law, without regard
to principles of conflicts of laws.

 

88

--------------------------------------------------------------------------------


 

(b)                                 Submission to Jurisdiction.  Each Borrower
hereby irrevocably submits to the non-exclusive jurisdiction of any Ohio state
or federal court sitting in Cleveland, Ohio, over any action or proceeding
arising out of or relating to this Agreement, the Obligations or any Related
Writing, and each Borrower hereby irrevocably agrees that all claims in respect
of such action or proceeding may be heard and determined in such Ohio state or
federal court.  Each Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

[Remainder of page left intentionally blank]

 

89

--------------------------------------------------------------------------------


 

Section 11.18.  JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, EACH
BORROWER, AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Second Amended
and Restated Credit and Security Agreement as of the date first set forth above.

 

Address:

501 Kansas Avenue

EPIQ SYSTEMS, INC.

 

Kansas City, Kansas 66105

 

 

Attn:  Elizabeth Braham

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Address:

127 Public Square

KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender

 

Cleveland, Ohio 44114-1306

 

Attn:  Institutional Bank

 

 

 

By:

 

 

 

 

Jeff Kalinowski

 

 

 

Senior Vice President

 

Signature Page
of the Second Amended and Restated
Credit and Security Agreement

 

1

--------------------------------------------------------------------------------


 

Address:

                                                                                  

 

NATIONAL CITY BANK
as Co-Documentation Agent and as a Lender

 

                                                                                  

 

 

                                                                                  

 

 

 

Attention:

                                                                

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Signature Page
of the Second Amended and Restated
Credit and Security Agreement

 

2

--------------------------------------------------------------------------------


 

Address:

                                                                                  

 

SILICON VALLEY BANK,
as Co-Documentation Agent and as a Lender

 

                                                                                  

 

 

                                                                                  

 

 

 

Attention:

                                                                

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Signature Page
of the Second Amended and Restated
Credit and Security Agreement

 

3

--------------------------------------------------------------------------------


 

Address:

                                                                                  

 

HSBC BANK USA, NATIONAL
ASSOCIATION

 

                                                                                  

 

 

                                                                                  

 

 

 

Attention:

                                                                

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

Signature Page
of the Second Amended and Restated
Credit and Security Agreement

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 


LENDERS

 


COMMITMENT
PERCENTAGE

 

REVOLVING
CREDIT
COMMITMENT
AMOUNT

 


MAXIMUM
AMOUNT

 

KeyBank National Association

 

35%

 

$

35,000,000

 

$

35,000,000

 

National City Bank

 

25%

 

$

25,000,000

 

$

25,000,000

 

Silicon Valley Bank

 

25%

 

$

25,000,000

 

$

25,000,000

 

HSBC Bank USA, National Association

 

15%

 

$

15,000,000

 

$

15,000,000

 

Total Commitment Amount

 

100.00%

 

$

100,000,000

 

$

100,000,000

 

 

S-1

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

DOMESTIC SUBSIDIARY BORROWERS

 

None as of the Closing Date

 

S-2

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

GUARANTORS OF PAYMENT

 

Epiq Bankruptcy Solutions, LLC (f/k/a Bankruptcy Services LLC)

EPIQ Systems Acquisition, Inc.

Epiq Class Action & Claims Solutions, Inc. (f/k/a Poorman-Douglas Corporation)

Epiq eDiscovery Solutions, Inc. (f/k/a nMatrix, Inc.)

Hilsoft, Inc.

Epiq Preference Solutions, LLC (f/k/a Epiq Advisory Services, LLC)

Epiq Bankruptcy Advisory Services, Inc. (f/k/a Novare, Inc.)

Epiq Financial Balloting Group, LLC (f/k/a Financial Balloting Group, LLC)

 

S-3

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$                             

July 30, 2008

 

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
                   (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

 

                                                                                                                                                                                                DOLLARS

 

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less, in lawful money of the United States of
America.

 

As used herein, “Credit Agreement” means the Second Amended and Restated Credit
and Security Agreement dated as of July 30, 2008, among Borrower, the Domestic
Subsidiary Borrowers named therein, the Lenders, as defined therein, KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), National City Bank, as co-documentation agent,
and Silicon Valley Bank, as co-documentation agent, as the same may from time to
time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(a) of the Credit
Agreement.  Such interest shall be payable on each date provided for in such
Section 2.3(a); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

 

The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-1

--------------------------------------------------------------------------------


 

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement.  Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.

 

Borrower hereby designates all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Senior Indebtedness” as defined in the Note Agreement.  Except as expressly
provided in the Credit Agreement, Borrower expressly waives presentment, demand,
protest and notice of any kind.  This Note shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$5,000,000

July 30, 2008

 

 

FOR VALUE RECEIVED, the undersigned, EPIQ SYSTEMS, INC., a Missouri corporation
(“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as
Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio 44114-1306 the
principal sum of

 

FIVE MILLION AND
00/100                                                                                                                                                  DOLLARS

 

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

 

As used herein, “Credit Agreement” means the Second Amended and Restated Credit
and Security Agreement dated as of July 30, 2008, among Borrower, the Domestic
Subsidiary Borrowers named therein, the Lenders, as defined therein, KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), National City Bank, as co-documentation agent,
and Silicon Valley Bank, as co-documentation agent, as the same may from time to
time be amended, restated or otherwise modified.  Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Swing Loan from time to time outstanding, from the date of such Swing Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of Section 2.3(b) of the Credit Agreement.  Such
interest shall be payable on each date provided for in such Section 2.3(b);
provided that interest on any principal portion that is not paid when due shall
be payable on demand.

 

The principal sum hereof from time to time and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of Borrower under
this Note.

 

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate.  All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-3

--------------------------------------------------------------------------------


 

This Note is the Swing Line Note referred to in the Credit Agreement.  Reference
is made to the Credit Agreement for a description of the right of the
undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.

 

Borrower hereby designates all Indebtedness and other obligations now or
hereafter incurred or otherwise outstanding under this Note, the Credit
Agreement and the other Loan Documents, as defined in the Credit Agreement, to
be “Senior Indebtedness” as defined in the Note Agreement.  Except as expressly
provided in the Credit Agreement, Borrower expressly waives presentment, demand,
protest and notice of any kind.  This Note shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws provisions.

 

JURY TRIAL WAIVER.  BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

EPIQ SYSTEMS, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT C

FORM OF

NOTICE OF LOAN

 

                                 , 20          

 

KeyBank National Association, as Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention:   Institutional Bank

 

Ladies and Gentlemen:

 

The undersigned, EPIQ SYSTEMS, INC., a Missouri corporation (“Administrative
Borrower”), refers to the Credit and Security Agreement, dated as of July 30,
2008 (“Credit Agreement”, the terms defined therein being used herein as therein
defined), among Administrative Borrower, the Domestic Subsidiary Borrowers named
therein, the Lenders, as defined in the Credit Agreement, KEYBANK NATIONAL
ASSOCIATION, as the lead arranger, sole book runner and administrative agent for
the Lenders (“Agent”), NATIONAL CITY BANK, as co-documentation agent, and
SILICON VALLEY BANK, as co-documentation agent, and hereby gives you notice,
pursuant to Section 2.5 of the Credit Agreement that Borrowers hereby request a
Loan (the “Proposed Loan”), and in connection therewith sets forth below the
information relating to the Proposed Loan as required by Section 2.5 of the
Credit Agreement:

 

(a)                                  The Borrower requesting the Proposed Loan
is                         .

 

(b)                                 The Business Day of the Proposed Loan is
                    , 20    .

 

(c)                                  The amount of the Proposed Loan is
$                              .

 

(d)                                 The Proposed Loan is to be a Base Rate Loan
         / Eurodollar Loan       / Swing Loan          (Check one.)

 

(e)                                  If the Proposed Loan is a Eurodollar Loan,
the Interest Period requested is one month       , two months       , three
months       , six months          (Check one.)

 

The undersigned hereby certifies on behalf of Borrowers that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

 

(i)                                     the representations and warranties
contained in Article VI of the Credit Agreement are true in all material
respects as if made on and as of such date, except to the extent that any
thereof expressly relate to an earlier date;

 

(ii)                                  no event has occurred and is continuing,
or would result from such Proposed Loan, or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and

 

E-5

--------------------------------------------------------------------------------


 

(iii)                               the conditions set forth in Section 2.5 and
Article IV of the Credit Agreement have been satisfied.

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

 

For Fiscal Quarter ended                                                 

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                  I am the duly elected President or Chief
Financial Officer of EPIQ SYSTEMS, INC., a Missouri corporation (“EPIQ” and,
together with each Domestic Subsidiary Borrower, as defined in the Credit
Agreement, as hereinafter defined, “Borrowers”);

 

(2)                                  I am familiar with the terms of that
certain Second Amended and Restated Credit and Security Agreement, dated as of
July 30, 2008, among Borrowers, the lenders from time to time named on Schedule
1 thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, KEYBANK NATIONAL
ASSOCIATION, as Agent, NATIONAL CITY BANK, as co-documentation agent, and
SILICON VALLEY BANK, as co-documentation agent (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
Borrowers and their Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)                                  The review described in paragraph (2) above
did not disclose, and I have no knowledge of, the existence of any condition or
event that constitutes or constituted a Default or Event of Default, at the end
of the accounting period covered by the attached financial statements or as of
the date of this Certificate;

 

(4)                                  The representations and warranties made by
Borrowers contained in Article VI of the Credit Agreement are true in all
material respects as if made on and as of the date hereof, except to the extent
that any thereof expressly relate to an earlier date; and

 

(5)                                  Set forth on Attachment I hereto are
calculations of the financial covenants set forth in Section 5.7 of the Credit
Agreement, which calculations show compliance with the terms thereof.

 

IN WITNESS WHEREOF, I have signed this certificate the        day of
                  , 20      .

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-7

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
                                             (the “Assignor”) and
                                             (the “Assignee”) is dated as of
                , 20_.  The parties hereto agree as follows:

 

1.                                       Preliminary Statement.  Assignor is a
party to a Second Amended and Restated Credit and Security Agreement, dated as
of July 30, 2008 (as the same may from time to time be amended, restated or
otherwise modified, the “Credit Agreement”), among EPIQ SYSTEMS, INC., a
Missouri corporation (“EPIQ”), the Domestic Subsidiary Borrowers named therein
(together with EPIQ, collectively, “Borrowers” and, individually, each a
“Borrower”), the lenders named on Schedule 1 thereto (together with their
respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), KEYBANK NATIONAL ASSOCIATION, as the lead
arranger, sole book runner and administrative agent for the Lenders (“Agent”),
NATIONAL CITY BANK, as co-documentation agent, and SILICON VALLEY BANK, as
co-documentation agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.

 

2.                                       Assignment and Assumption.  Assignor
hereby sells and assigns to Assignee, and Assignee hereby purchases and assumes
from Assignor, an interest in and to Assignor’s rights and obligations under the
Credit Agreement, effective as of the Assignment Effective Date (as hereinafter
defined), equal to the percentage interest specified on Annex 1 hereto
(hereinafter, the “Assigned Percentage”) of Assignor’s right, title and interest
in and to (a) the Commitment, (b) any Loan made by Assignor that is outstanding
on the Assignment Effective Date, (c) Assignor’s interest in any Letter of
Credit outstanding on the Assignment Effective Date, (d) any Note delivered to
Assignor pursuant to the Credit Agreement, and (e) the Credit Agreement and the
other Related Writings.  After giving effect to such sale and assignment and on
and after the Assignment Effective Date, Assignee shall be deemed to have a
“Commitment Percentage” under the Credit Agreement equal to the Commitment
Percentage set forth in subpart II.A on Annex 1 hereto and an Assigned Amount as
set forth on subpart I.B of Annex 1 hereto (hereinafter, the “Assigned Amount”).

 

3.                                       Assignment Effective Date.  The
Assignment Effective Date (the “Assignment Effective Date”) shall be
[                         ,         ] (or such other date agreed to by Agent). 
On or prior to the Assignment Effective Date, Assignor shall satisfy the
following conditions:

 

(a)                                  receipt by Agent of  this Assignment
Agreement, including Annex 1 hereto, properly executed by Assignor and Assignee
and accepted and consented to by Agent and, if necessary pursuant to the
provisions of Section 11.10(b) of the Credit Agreement, by Administrative
Borrower;

 

(b)                                 receipt by Agent from Assignor of a fee of
Three Thousand Five Hundred Dollars ($3,500), if required by Section 11.10(d) of
the Credit Agreement;

 

E-8

--------------------------------------------------------------------------------


 

(c)                                  receipt by Agent from Assignee of an
administrative questionnaire, or other similar document, which shall include
(i) the address for notices under the Credit Agreement, (ii) the address of its
Lending Office, (iii) wire transfer instructions for delivery of funds by Agent,
(iv) and such other information as Agent shall request; and

 

(d)                                 receipt by Agent from Assignor or Assignee
of any other information required pursuant to Section 11.10 of the Credit
Agreement or otherwise necessary to complete the transaction contemplated
hereby.

 

4.                                       Payment Obligations.  In consideration
for the sale and assignment of Loans hereunder, Assignee shall pay to Assignor,
on the Assignment Effective Date, the amount agreed to by Assignee and
Assignor.  Any interest, fees and other payments accrued prior to the Assignment
Effective Date with respect to the Assigned Amount shall be for the account of
Assignor.  Any interest, fees and other payments accrued on and after the
Assignment Effective Date with respect to the Assigned Amount shall be for the
account of Assignee.  Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees or other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and to pay the other party any such amounts which it may receive promptly upon
receipt thereof.

 

5.                                       Credit Determination; Limitations on
Assignor’s Liability.  Assignee represents and warrants to Assignor, Borrowers,
Agent and the Lenders (a) that it is capable of making and has made and shall
continue to make its own credit determinations and analysis based upon such
information as Assignee deemed sufficient to enter into the transaction
contemplated hereby and not based on any statements or representations by
Assignor; (b) Assignee confirms that it meets the requirements to be an assignee
as set forth in Section 11.10 of the Credit Agreement; (c) Assignee confirms
that it is able to fund the Loans and the Letters of Credit as required by the
Credit Agreement; (d) Assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
and the Related Writings are required to be performed by it as a Lender
thereunder; and (e) Assignee represents that it has reviewed each of the Loan
Documents and the Convertible Subordinated Documents.  It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
Assignor and that Assignor makes no representation or warranty of any kind to
Assignee and shall not be responsible for (i) the due execution, legality,
validity, enforceability, genuineness, sufficiency or collectability of the
Credit Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of any
Borrower or any Guarantor of Payment, (iv) the performance of or compliance with
any of the terms or provisions of the Credit Agreement or any of the Related
Writings, (v) the inspection of any of the property, books or records of
Borrowers, or (vi) the validity, enforceability, perfection, priority,
condition, value or sufficiency of any collateral securing or purporting to
secure the Loans or Letters of Credit.  Neither Assignor nor any of its
officers, directors, employees, agents or attorneys shall be liable for any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans, the Letters of Credit, the Credit Agreement or the Related
Writings, except for its or their own gross negligence or willful misconduct. 
Assignee appoints Agent to take such

 

E-9

--------------------------------------------------------------------------------


 

action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to Agent by the terms thereof.

 

6.                                       Indemnity.  Assignee agrees to
indemnify and hold Assignor harmless against any and all losses, cost and
expenses (including, without limitation, attorneys’ fees) and liabilities
incurred by Assignor in connection with or arising in any manner from Assignee’s
performance or non-performance of obligations assumed under this Assignment
Agreement.

 

7.                                       Subsequent Assignments.  After the
Assignment Effective Date, Assignee shall have the right, pursuant to
Section 11.10 of the Credit Agreement to assign the rights which are assigned to
Assignee hereunder, provided that (a) any such subsequent assignment does not
violate any of the terms and conditions of the Credit Agreement, any of the
Related Writings, or any law, rule, regulation, order, writ, judgment,
injunction or decree and that any consent required under the terms of the Credit
Agreement or any of the Related Writings has been obtained, (b) the assignee
under such assignment from Assignee shall agree to assume all of Assignee’s
obligations hereunder in a manner satisfactory to Assignor, and (c) Assignee is
not thereby released from any of its obligations to Assignor hereunder.

 

8.                                       Reductions of Aggregate Amount of
Commitments.  If any reduction in the Total Commitment Amount occurs between the
date of this Assignment Agreement and the Assignment Effective Date, the
percentage of the Total Commitment Amount assigned to Assignee shall remain the
percentage specified in Section 1 hereof and the dollar amount of the Commitment
of Assignee shall be recalculated based on the reduced Total Commitment Amount.

 

9.                                       Acceptance of Agent; Notice by
Assignor.  This Assignment Agreement is conditioned upon the acceptance and
consent of Agent and, if necessary pursuant to Section 11.10 of the Credit
Agreement, upon the acceptance and consent of Administrative Borrower; provided
that the execution of this Assignment Agreement by Agent and, if necessary, by
Administrative Borrower is evidence of such acceptance and consent.

 

10.                                 Entire Agreement.  This Assignment Agreement
embodies the entire agreement and understanding between the parties hereto and
supersedes all prior agreements and understandings between the parties hereto
relating to the subject matter hereof.

 

11.                                 Governing Law.  This Assignment Agreement
shall be governed by the laws of the State of Ohio, without regard to conflicts
of laws.

 

12.                                 Notices.  Notices shall be given under this
Assignment Agreement in the manner set forth in the Credit Agreement.  For the
purpose hereof, the addresses of the parties hereto (until notice of a change is
delivered) shall be the address set forth under each party’s name on the
signature pages hereof.

 

E-10

--------------------------------------------------------------------------------


 

13.                                 Counterparts.  This Assignment Agreement may
be executed in any number of counterparts, by different parties hereto in
separate counterparts and by facsimile signature, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

E-11

--------------------------------------------------------------------------------


 

14.                                 JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG
AGENT, ANY OF THE LENDERS, AND ANY OF THE BORROWERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH
OR THE TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

 

 

ASSIGNOR:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

Attn:

 

 

By:

 

 

Phone:

 

 

Name:

 

 

Fax:

 

 

Title:

 

 

 

 

 

Accepted and Consented to this        day of       , 20      :

 

Accepted and Consented to this        day of               , 20    :

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

EPIQ SYSTEMS, INC.

as Agent

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-12

--------------------------------------------------------------------------------


 

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I.

 

INTEREST BEING ASSIGNED TO ASSIGNEE

 

 

 

 

 

A.

 

Assigned Percentage

                   

%

 

 

B.

 

Assigned Amount

$                  

 

 

 

 

 

 

 

 

II.

 

ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

A.

 

Assignee’s Commitment Percentage under the Credit Agreement

                  

%

 

 

B.

 

Assignee’s Commitment Amount under the Credit Agreement

 

 

 

 

 

 

 

 

 

III.

 

ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

 

 

 

 

 

 

 

 

A.

 

Assignor’s Commitment Percentage under the Credit Agreement

                   

%

 

 

B.

 

Assignor’s Commitment Amount under the Credit Agreement

$                  

 

 

E-13

--------------------------------------------------------------------------------


 

EXHIBIT F

FORM OF

DOMESTIC SUBSIDIARY BORROWER ASSUMPTION AGREEMENT

 

This DOMESTIC SUBSIDIARY BORROWER ASSUMPTION AGREEMENT (“Agreement”) is made
effective as of                         , 20    , by and among
[                              , a                           ] (the “Obligor”),
EPIQ SYSTEMS, INC., a Missouri corporation (“EPIQ”), each Domestic Subsidiary
Borrower, as defined in the Credit Agreement, as hereinafter defined (each such
Domestic Subsidiary Borrower, together with EPIQ, shall be referred to herein,
collectively, as “Borrowers” and, individually, each a “Borrower”), and KEYBANK
NATIONAL ASSOCIATION, as the administrative agent under the Credit Agreement
(“Agent”), on behalf of and for the benefit of the Lenders, as defined in the
Credit Agreement.

 

WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Second
Amended and Restated Credit and Security Agreement, dated as of July 30, 2008
(as the same may from time to time be further amended, restated or otherwise
modified, the “Credit Agreement”, each capitalized term not defined herein being
used herein as therein defined) wherein Agent and the Lenders have agreed to
make Loans to Borrowers, and the Fronting Lender has agreed to issue Letters of
Credit to Borrowers on behalf of the Lenders, all upon certain terms and
conditions;

 

WHEREAS, pursuant to Section 2.13(a) of the Credit Agreement, Borrowers have
requested that, effective on [                          ,         ] (the
“Assumption Effective Date”), the Obligor shall be designated as a “Domestic
Subsidiary Borrower” under the Credit Agreement; and

 

WHEREAS, Agent and the Lenders are willing to permit the Obligor to become a
“Domestic Subsidiary Borrower” under the Credit Agreement and the Lenders are
willing to make Loans to the Obligor and issue Letters of Credit for the account
of the Obligor pursuant to the Commitment (on a joint and several basis with the
other Borrowers), upon certain terms and conditions as set forth in the Credit
Agreement, one of which is that the Obligor shall assume all of the Obligations,
as hereinafter defined, and this Agreement is being executed and delivered in
consideration of each financial accommodation, if any, granted to the Obligor by
Agent and the Lenders, and for other valuable consideration;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Obligor hereby agrees as follows:

 

1.                                       Assumption.  On and after the
Assumption Effective Date, the Obligor irrevocably and unconditionally assumes
and shall be liable for all of the obligations of a Borrower under the Credit
Agreement and the Related Writings (the “Obligations”), on a joint and several
basis, as fully as if the Obligor had been an original party to the Credit
Agreement, including, but not limited to (a) all Loans and Letters of Credit,
(b) all other indebtedness now owing or hereafter incurred by one or more
Borrowers to Agent and the Lenders pursuant to the

 

E-14

--------------------------------------------------------------------------------


 

Credit Agreement and the other Loan Documents executed in connection therewith,
and (c) each renewal, extension, consolidation or refinancing of any of the
foregoing, in whole or in part.

 

2.                                       The Obligor Party to the Credit
Agreement.  On and after the Assumption Effective Date, the Obligor shall (a) be
designated a “Domestic Subsidiary Borrower” pursuant to the terms and conditions
of the Credit Agreement, and (b) become bound by all representations,
warranties, covenants, provisions and conditions of the Credit Agreement and
each other Loan Document applicable to Borrowers, as if the Obligor had been the
original party making such representations, warranties and covenants.

 

3.                                       Representations and Warranties of the
Obligor.  The Obligor represents and warrants to Agent and each Lender that:

 

(a)                                  the Obligor is duly organized, validly
existing, and in good standing (or comparable concept in the applicable
jurisdiction) under the laws of its state or jurisdiction of incorporation or
organization, and is duly qualified and authorized to do business and is in good
standing (or comparable concept in the applicable jurisdiction) as a foreign
entity in each state or jurisdiction where the character of its property or its
business activities makes such qualification necessary, except where a failure
to so qualify or be in good standing would not reasonably be expected to result
in a Material Adverse Effect;

 

(b)                                 the Obligor has full power, authority and
legal right to execute and deliver this Agreement, and to perform and observe
the provisions hereof and of the Credit Agreement and the Notes (if any)
executed by the Obligor, and the officers acting on behalf of the Obligor have
been duly authorized to execute and deliver this Agreement;

 

(c)                                  this Agreement, the Credit Agreement and
the Notes (if any) executed by the Obligor are each valid and binding upon the
Obligor and enforceable against the Obligor in accordance with their respective
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, moratorium and similar laws and by equitable principles, whether
considered at law or in equity; and

 

(d)                                 each of the representations and warranties
set forth in Article VI of the Credit Agreement applicable to Borrowers are true
and complete in all material respects with respect to the Obligor as a Domestic
Subsidiary Borrower under the Credit Agreement, except to the extent that any
thereof expressly relate to an earlier date.

 

4.                                       Representations and Warranties of
Borrowers and the Obligor.  The Borrowers and the Obligor represent and warrant
to Agent and each Lender that:

 

(a)                                  no Default or Event of Default exists under
the Credit Agreement, nor will any occur immediately after the execution and
delivery of this Agreement or by the performance or observance of any provision
hereof; and

 

E-15

--------------------------------------------------------------------------------


 

(b)                                 neither the execution and delivery of this
Agreement, nor the performance and observance of the provisions hereof, by the
Obligor will conflict with, or constitute a violation or default under, any
provision of any applicable law or of any material contract (including, without
limitation, the Obligor’s organizational, constituting or governing documents)
or of any other material writing binding upon the Obligor in any manner.

 

5.                                       Obligations of Borrowers and Each
Guarantor Not Affected.  Anything herein to the contrary notwithstanding,
Borrowers and each Guarantor of Payment shall remain bound by the terms and
conditions of all of the Loan Documents to which such Borrower or Guarantor of
Payment is a party regardless of the assumption of the Obligations by the
Obligor hereunder or the enforceability thereof or of any of the Loan Documents.

 

6.                                       Conditions Precedent.  Concurrently
with the execution of this Agreement, Borrowers and the Obligor, as appropriate,
shall:

 

(a)                                  satisfy each of the conditions set forth in
Section 2.13(a) of the Credit Agreement;

 

(b)                                 pay all reasonable legal fees and expenses
of Agent incurred in connection with this Agreement;

 

(c)                                  cause each Guarantor of Payment to consent
and agree to and acknowledge the terms of this Agreement; and

 

(d)                                 provide such other items as may be
reasonably required by Agent or the Lenders in connection with this Agreement.

 

7.                                       Binding Nature of Agreement.  All
provisions of the Credit Agreement shall remain in full force and effect and be
unaffected hereby.  This Agreement is a Related Writing as defined in the Credit
Agreement.  This Agreement shall bind and benefit Borrowers, the Obligor, Agent
and the Lenders and their respective successors and assigns.

 

8.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, by different parties hereto in separate
counterparts and by facsimile signature, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.

 

9.                                       Ohio Law to Govern.  The rights and
obligations of all parties hereto shall be governed by the laws of the State of
Ohio, without regard to principles of conflicts of laws.

 

[Remainder of page intentionally left blank.]

 

E-16

--------------------------------------------------------------------------------


 

10.                                 JURY TRIAL WAIVER.  EACH OF THE UNDERSIGNED,
TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, AMONG AGENT, THE LENDERS, THE OBLIGOR AND BORROWERS, OR ANY THEREOF,
ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG EACH OF THEM IN CONNECTION WITH THIS INSTRUMENT
OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN
CONNECTION THEREWITH OR THE TRANSACTIONS RELATED HERETO.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.

 

 

 

OBLIGOR:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

EPIQ SYSTEMS, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[OTHERS BORROWERS]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as Agent on behalf of and for the benefit of the Lenders

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

E-17

--------------------------------------------------------------------------------


 

GUARANTOR ACKNOWLEDGMENT

 

Each of the undersigned consents and agrees to and acknowledges the terms of the
foregoing the Domestic Subsidiary Borrower Assumption Agreement, dated as of
[                             ,         ].  Each of the undersigned specifically
agrees to the waivers set forth in such agreement, including, but not limited
to, the jury trial waiver.  Each of the undersigned further agrees that the
obligations of each of the undersigned pursuant to the Guaranty of Payment and
any other Loan Document to which any of the undersigned is a party shall remain
in full force and effect and be unaffected hereby.

 

                                                             

 

                                                             

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

                                                               

 

                                                           

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

E-18

--------------------------------------------------------------------------------